QuickLinks -- Click here to rapidly navigate through this document




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF REORGANIZATION AND MERGER

BY AND AMONG

WESTERN POWER & EQUIPMENT CORP.,

E-MOBILE, INC.,

AND

E-MOBILE HOLDINGS, INC.

--------------------------------------------------------------------------------

DATED AS OF NOVEMBER 1, 2000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 
  Page

--------------------------------------------------------------------------------

ARTICLE I. THE MERGERS        
SECTION 1.1. Certificate of Incorporation and Bylaws of Parent  
   
1   SECTION 1.2. The Western Power Merger   1   SECTION 1.3. The E-Mobile Merger
  2   SECTION 1.4. Effective Time of the Mergers   2   SECTION 1.5. Closing   2
  SECTION 1.6. Effect of the Mergers   2   SECTION 1.7. Articles or Certificate
of Incorporation and Bylaws of the Surviving Corporations   3   SECTION 1.8.
Directors and Officers of the Surviving Corporations   3  
ARTICLE II. CONVERSION OF SECURITIES  
   
     
SECTION 2.1. Conversion of Western Power Capital Stock  
   
3   SECTION 2.2. Conversion of E-Mobile Capital Stock   4   SECTION 2.3.
Cancellation of Parent Common Stock   4   SECTION 2.4. Exchange of Certificates
  5   SECTION 2.5. Dissenting Shares   7  
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF WESTERN POWER  
   
     
SECTION 3.1. Organization of Western Power  
   
8   SECTION 3.2. Western Power Capital Structure   8   SECTION 3.3. Authority;
No Conflict; Required Filings and Consents   9   SECTION 3.4. SEC Filings   10  
SECTION 3.5. No Liabilities   10   SECTION 3.6. Taxes   10   SECTION 3.7.
Litigation   11   SECTION 3.8. Employment and Consulting Relationships   11  
SECTION 3.9. Accounting and Tax Matters   11   SECTION 3.10. Registration
Statement; Joint Proxy Statement/Prospectus   11   SECTION 3.11. No Existing
Discussions   12   SECTION 3.12. Section 203 of the DGCL Not Applicable   12  
SECTION 3.13. Complete Disclosure   12   SECTION 3.14. No Defense   12  
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF E-MOBILE  
   
     
SECTION 4.1. Organization of E-Mobile  
   
13   SECTION 4.2. E-Mobile Capital Structure   13   SECTION 4.3. Authority; No
Conflict; Required Filings and Consents   14   SECTION 4.4. Business Plan   14  
SECTION 4.5. Financial Statements   15   SECTION 4.6. Licenses and Permits   15
  SECTION 4.7. Leases   15   SECTION 4.8. Property   15   SECTION 4.9. Contracts
  15   SECTION 4.10. No Undisclosed Liabilities   15   SECTION 4.11. Guarantor
of Payment   16   SECTION 4.12. Absence of Certain Changes or Events   16


i

--------------------------------------------------------------------------------

  SECTION 4.13. Taxes   16   SECTION 4.14. Intellectual Property   16   SECTION
4.15. Agreements, Contracts and Commitments   16   SECTION 4.16. Litigation   17
  SECTION 4.17. Environmental Matters   17   SECTION 4.18. Employment and
Consulting Relationships   17   SECTION 4.19. Compliance With Laws   17  
SECTION 4.20. Accounting and Tax Matters   18   SECTION 4.21. Registration
Statement; Joint Proxy Statement/Prospectus   18   SECTION 4.22. Labor Matters  
18   SECTION 4.23. Insurance   18   SECTION 4.24. No Existing Discussions   18  
SECTION 4.25. Section 203 of the DGCL Not Applicable   19   SECTION 4.26.
Complete Disclosure   19   SECTION 4.27. No Defense   19  
ARTICLE V. COVENANTS  
   
     
SECTION 5.1. Conduct of Business  
   
19   SECTION 5.2. Cooperation; Notice; Cure   21   SECTION 5.3. No Solicitation
  21   SECTION 5.4. Joint Proxy Statement/Prospectus; Registration Statement  
21   SECTION 5.5. Nasdaq Quotation   22   SECTION 5.6. Access to Information  
22   SECTION 5.7. Stockholders Meetings   22   SECTION 5.8. Legal Conditions to
Merger   22   SECTION 5.9. Public Disclosure   23   SECTION 5.10. Tax-Free
Transfer   23   SECTION 5.11. Affiliate Agreements   23   SECTION 5.12. Nasdaq
Quotation   23   SECTION 5.13. Stock Plans   24   SECTION 5.14. Brokers or
Finders   24   SECTION 5.15. Private Placements   25   SECTION 5.16. Sale of
Western Power Assets   25   SECTION 5.17. Post-Merger Parent Corporate
Governance   25   SECTION 5.18. Confidentiality Agreements and Restrictive
Covenants   25   SECTION 5.19. Lock-Up   26  
ARTICLE VI. CONDITIONS TO MERGER  
   
     
SECTION 6.1. Conditions to Each Party's Obligation to Effect the Mergers  
   
26   SECTION 6.2. Additional Conditions to Obligations of Western Power   27  
SECTION 6.3. Additional Conditions to Obligations of E-Mobile   28  
ARTICLE VII. TERMINATION AND AMENDMENT  
   
     
SECTION 7.1. Termination  
   
29   SECTION 7.2. Effect of Termination   29   SECTION 7.3. Fees and Expenses  
30   SECTION 7.4. Amendment   30   SECTION 7.5. Extension; Waiver   30


ii

--------------------------------------------------------------------------------

 
   
   
   
ARTICLE VIII. MISCELLANEOUS  
   
     
SECTION 8.1. Survival of Representations, Warranties and Agreements.  
   
30   SECTION 8.2. Notices   30   SECTION 8.3. Indemnification   31   SECTION
8.4. Interpretation   34   SECTION 8.5. Counterparts   34   SECTION 8.6. Entire
Agreement; No Third Party Beneficiaries   34   SECTION 8.7. Governing Law   34  
SECTION 8.8. Assignment   34

EXHIBITS

Exhibit A   —   Certificate of Incorporation of Parent Exhibit B   —   Bylaws of
Parent Exhibit C   —   Form of Affiliate Agreement Exhibit D   —   Form of
Parent Stock Plan Exhibit E   —   List of Management Purchasers Exhibit F   —  
Form of Asset Purchase and Sale Agreement Exhibit G   —   Western Power
Disclosure Schedule Exhibit H   —   E-Mobile Disclosure Schedule Exhibit I   —  
E-Mobile Business Plan Exhibit J   —   Indemnification Letter Exhibit K   —  
Lock-Up Agreement

iii

--------------------------------------------------------------------------------


TABLE OF DEFINED TERMS

Terms


--------------------------------------------------------------------------------

  Cross Reference
in Agreement

--------------------------------------------------------------------------------

Acquisition Proposal   Section 5.3(a) Additional Placement   Section 5.15(b)
Affiliate   Section 5.11 Affiliate Agreement   Section 5.11 Aggregate Western
Power Share Number   Section 2.4(k)(ii) Aggregate Western Power Shares   Section
2.4(k)(i) Agreement   Preamble Asset Purchase and Sale Agreement   Section
5.16(a) Bank   Section 3.3(a) Bank Consent Agreement   Section 3.3(a) Bankruptcy
and Equity Exception   Section 3.3(a) Business Plan   Section 4.4 Case Consent
Agreement   Section 3.3(a) Certificates   Section 2.4(b) Claim Notice   Section
8.3(c) Closing   Section 1.5 Closing Date   Section 1.5 Code   Preamble DGCL  
Section 1.2 Dissenting Shares   Section 2.5 E-Mobile   Preamble E-Mobile
Certificate of Merger   Section 1.4(b) E-Mobile Common Stock   Section 1.3
E-Mobile Director   Section 5.17(a) E-Mobile Disclosure Schedule   ARTICLE IV
E-Mobile Exchange Ratio   Section 2.2(c) E-Mobile Lock-Up Obligation   Section
5.19(b) E-Mobile Lock-Up Period   Section 5.19(b) E-Mobile Material Contracts  
Section 4.15 E-Mobile Merger   Section 1.3 E-Mobile Stock Option   Section
2.2(d) E-Mobile Stock Plans   Section 4.2(a) E-Mobile Stockholders' Meeting  
Section 3.10 E-Mobile Surviving Corporation   Section 1.6 Effective Time  
Section 1.4(c) Employee Benefit Plan   Section 3.8(a) Environmental Liabilities
  Section 8.3 ERISA   Section 3.8(a) Exchange Act   Section 3.3(c) Exchange
Agent   Section 2.4(a) Exchange Fund   Section 2.4(a) Extension Date   Section
7.1(b) GAAP   Section 4.5 Governmental Entity   Section 3.3(c) Hazardous
Materials Release   Section 8.3 Indemnified Parties   Section 8.3(a)
Indemnifying Party   Section 8.3(c)


iv

--------------------------------------------------------------------------------

IRS   Section 3.7(b) Joint Proxy Statement/Prospectus   Section 3.10 Lock-Up
Obligation   Section 5.19(c) Management Purchasers   Section 5.16(a) Material
Adverse Effect   Section 4.1 Mergers   Section 1.3 Merger Sub 1   Section 1.2
Merger Sub 2   Section 1.3 Order   Section 5.8(b) Outside Date   Section 7.1(b)
Parent   Preamble Parent Common Stock   Section 1.2 Parent Material Adverse
Effect   Section 6.1(e) Parent Stock Plan   Section 5.13(e) Private Placement  
Section 5.15(a) Registration Statement   Section 3.10 Rule 145   Section 5.11
SEC   Section 3.3(c) Securities Act   Section 3.3(c) Subsidiary   Section 3.1
Surviving Corporations   Section 1.6 Tax   Section 3.6(a) Taxes   Section 3.6(a)
Transaction Documents   Section 3.3(a) Western Power   Preamble Western Power
Asset Sale   Section 5.16(a) Western Power Certificate of Merger   Section
1.4(a) Western Power Common Stock   Section 1.2 Western Power Director   Section
5.17(a) Western Power Disclosure Schedule   ARTICLE III Western Power Exchange
Ratio   Section 2.4(k)(iii) Western Power Lock-Up Obligation   Section 5.19(a)
Western Power Lock-Up Period   Section 5.19(a) Western Power Merger   Section
1.2 Western Power SEC Reports   Section 3.4 Western Power Stock Option   Section
2.1(d) Western Power Stock Plans   Section 3.2(a) Western Power Stockholders'
Meeting   Section 3.10 Western Power Surviving Corporation   Section 1.6

v

--------------------------------------------------------------------------------





AGREEMENT AND PLAN OF REORGANIZATION AND MERGER

    AGREEMENT AND PLAN OF REORGANIZATION AND MERGER (the "Agreement"), dated as
of November 1, 2000, by and among WESTERN POWER & EQUIPMENT CORP., a Delaware
corporation ("Western Power"), E-MOBILE, INC., a Delaware corporation
("E-Mobile"), and E-MOBILE HOLDINGS, INC., a newly-formed Delaware corporation,
one-half of the issued and outstanding capital stock of which is owned by each
of Western Power and E-Mobile ("Parent").

    WHEREAS, the Boards of Directors of Western Power and E-Mobile deem it
advisable and in the best interests of each corporation and its respective
stockholders that Western Power and E-Mobile combine in order to advance the
long-term business interests of Western Power and E-Mobile;

    WHEREAS, the combination of Western Power and E-Mobile shall be effected by
the terms of this Agreement through (i) a merger of a wholly-owned subsidiary of
Parent with and into Western Power and (ii) a merger of another wholly-owned
subsidiary of Parent with and into E-Mobile such that Western Power and E-Mobile
become wholly-owned subsidiaries of Parent and the stockholders of Western Power
and E-Mobile become stockholders of Parent;

    WHEREAS, for Federal income tax purposes, it is intended that (i) the
Western Power Merger (as defined in Section 1.2) shall, taken together with the
E-Mobile Merger (as defined in Section 1.3), qualify as a transfer of property
to Parent by holders of Western Power Common Stock (as defined in Section 1.2)
described in Section 351 of the Internal Revenue Code of 1986, as amended (the
"Code"), and (ii) the E-Mobile Merger shall, taken together with the Western
Power Merger, qualify as a transfer of property to Parent by holders of E-Mobile
Common Stock (as defined in Section 1.3) described in Section 351 of the Code;
and

    WHEREAS, the Boards of Directors of Western Power and E-Mobile have approved
this Agreement and each of the Transaction Documents to which its company is a
party (as defined in Section 3.3).

    NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties agree as follows:


ARTICLE I.
THE MERGERS

    SECTION 1.1.  Certificate of Incorporation and Bylaws of Parent.  The
Certificate of Incorporation and Bylaws of Parent shall, at the Effective Time
(as defined in Section 1.4), be in the form of Exhibit A and Exhibit B attached
hereto, respectively. From the date hereof until the Effective Time, the Parent
will not take any action inconsistent with the provisions of this Agreement
without the written consent of both Western Power and E-Mobile.

    SECTION 1.2.  The Western Power Merger.  Western Power and E-Mobile shall
cause Parent to form a wholly-owned subsidiary named Western Power Acquisition
Corp. ("Merger Sub 1") under the laws of the State of Delaware. Western Power
and E-Mobile shall cause Parent to cause Merger Sub 1 to execute and deliver a
written document agreeing to be bound by the terms and conditions of this
Agreement. Upon the terms and subject to the provisions of this Agreement, and
in accordance with the Delaware General Corporation Law (the "DGCL"), Merger Sub
1 will merge with and into Western Power (the "Western Power Merger") at the
Effective Time, and each outstanding share of Common Stock, par value $.001 per
share, of Western Power ("Western Power Common Stock") shall be converted into
that number of shares of common stock, par value $.000001 per share, of Parent
(the "Parent Common Stock") (as described in Section 2.1(c)) equal to the
Exchange Ratio (as defined in Section 2.4(k)(iii) below). Merger Sub 1 will be
formed solely to facilitate the Western Power Merger and will conduct no
business or activity other than in connection with the Western Power Merger.

1

--------------------------------------------------------------------------------

    SECTION 1.3.  The E-Mobile Merger.  Western Power and E-Mobile shall cause
Parent to form a wholly-owned subsidiary named E-Mobile Acquisition Corp.
("Merger Sub 2") under the laws of the State of Delaware. Western Power and
E-Mobile shall cause Parent to cause Merger Sub 2 to execute and deliver a
written document agreeing to be bound by the terms and conditions of this
Agreement. Upon the terms and subject to the provisions of this Agreement, and
in accordance with the DGCL, Merger Sub 2 shall merge with and into E-Mobile
(the "E-Mobile Merger" and together with the Western Power Merger, the
"Mergers") at the Effective Time, and each outstanding share of Common Stock,
par value $.000001 per share, of E-Mobile ("E-Mobile Common Stock") shall be
converted into one share of Parent Common Stock (as described in Section
2.2(c)). Merger Sub 2 will be formed solely to facilitate the E-Mobile Merger
and will conduct no business or activity other than in connection with the
E-Mobile Merger.

    SECTION 1.4.  Effective Time of the Mergers.  

    (a) The Western Power Merger.  Subject to, and consistent with, the
provisions of this Agreement, articles of merger with respect to the Western
Power Merger in such form as is required by the relevant provisions of the DGCL
(the "Western Power Certificate of Merger") shall be duly prepared, executed and
acknowledged and thereafter delivered to the Secretary of State of the State of
Delaware for filing, as provided in the DGCL as early as practicable on the
Closing Date (as defined in Section 1.5). The Western Power Merger shall become
effective upon the filing of the Western Power Certificate of Merger with the
Secretary of State of the State of Delaware.

    (b) The E-Mobile Merger.  Subject to, and consistent with, the provisions of
this Agreement, a certificate of merger (the "E-Mobile Certificate of Merger")
with respect to the E-Mobile Merger in such form as is required by the relevant
provisions of the DGCL shall be duly prepared, executed and acknowledged and
thereafter delivered to the Secretary of State of the State of Delaware for
filing, as provided in the DGCL as early as practicable on the Closing Date. The
E-Mobile Merger shall become effective upon the filing of the E-Mobile
Certificate of Merger with the Secretary of State of the State of Delaware.

    (c) The Effective Time.  The time at which both Mergers have become fully
effective is hereinafter referred to as the "Effective Time."

    SECTION 1.5.  Closing.  The closing of the Mergers (the "Closing") will take
place at 11:00 a.m., Eastern Standard Time, on a date to be specified by
E-Mobile and Western Power, which shall be no later than the third business day
after satisfaction or, if permissible, waiver of the conditions set forth in
Article VI (the "Closing Date"), at the offices of Mintz & Fraade, P.C., 488
Madison Avenue, New York, New York 10022, unless another date, place or time is
agreed to in writing by E-Mobile and Western Power.

    SECTION 1.6.  Effect of the Mergers.  As a result of the Western Power
Merger, the separate corporate existence of Merger Sub 1 shall cease and Western
Power shall continue as the surviving corporation (the "Western Power Surviving
Corporation"). As a result of the E-Mobile Merger, the separate corporate
existence of Merger Sub 2 shall cease and E-Mobile shall continue as the
surviving corporation (the "E-Mobile Surviving Corporation" and together with
Western Power Surviving Corporation, the "Surviving Corporations"). Upon
becoming effective, the Mergers shall have the effects set forth in the DGCL, as
the case may be. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, (i) all properties, rights, privileges, powers
and franchises of Western Power and Merger Sub 1 shall vest in Western Power
Surviving Corporation, and all debts, liabilities and duties of Western Power
and Merger Sub 1 shall become the debts, liabilities and duties of the Western
Power Surviving Corporation and (ii) all properties, rights, privileges, powers
and franchises of E-Mobile and Merger Sub 2 shall vest in E-Mobile Surviving
Corporation, and all debts,

2

--------------------------------------------------------------------------------

liabilities and duties of E-Mobile and Merger Sub 2 shall become the debts,
liabilities and duties of E-Mobile Surviving Corporation.

    SECTION 1.7.  Articles or Certificate of Incorporation and Bylaws of the
Surviving Corporations.  At the Effective Time, (i) the Articles of
Incorporation and Bylaws of Western Power Surviving Corporation shall be the
Articles of Incorporation and Bylaws, respectively, of Western Power, as in
effect immediately prior to the Effective Time, in each case until duly amended
in accordance with applicable law, and (ii) the Certificate of Incorporation and
Bylaws of E-Mobile Surviving Corporation shall be the Certificate of
Incorporation and Bylaws, respectively, of E-Mobile, as in effect immediately
prior to the Effective Time, in each case until duly amended in accordance with
applicable law.

    SECTION 1.8.  Directors and Officers of the Surviving Corporations.  

    (a)  Western Power Surviving Corporation.  On or prior to the Effective
Time, the officers and directors of Western Power Surviving Corporation shall
resign and shall be replaced by such persons as shall be designated by E-Mobile.

    (b)  E-Mobile Surviving Corporation.  The officers and directors of E-Mobile
immediately prior to the Effective Time shall be the initial officers and
directors of E-Mobile Surviving Corporation, each to hold office in accordance
with the Certificate of Incorporation and Bylaws of E-Mobile Surviving
Corporation.




ARTICLE II.
CONVERSION OF SECURITIES

    SECTION 2.1.  Conversion of Western Power Capital Stock.  At the Effective
Time, by virtue of the Western Power Merger and without any action on the part
of any of the parties hereto or the holders of any shares of Western Power
Common Stock or capital stock of Merger Sub 1:

    (a)  Capital Stock of Merger Sub 1.  Each issued and outstanding share of
the capital stock of Merger Sub 1 shall be converted into and become one fully
paid and nonassessable share of Common Stock, par value $.001 per share, of
Western Power Surviving Corporation.

    (b)  Cancellation of Treasury Stock and E-Mobile-Owned Stock.  All shares of
Western Power Common Stock that are owned by Western Power or any Subsidiary (as
defined in Section 3.1) of Western Power and any shares of Western Power Common
Stock (including any options, warrants or other securities convertible into or
exchangeable for such shares) owned by E-Mobile, Merger Sub 2 or any other
Subsidiary of E-Mobile shall be canceled and retired and shall cease to exist
and no stock of Parent or other consideration shall be delivered in exchange
therefor.

    (c)  Exchange Ratio for Western Power Common Stock.  Subject to Section
2.4(e), each issued and outstanding share of Western Power Common Stock (other
than shares to be canceled in accordance with Section 2.1(b) and Dissenting
Shares (as defined in Section 2.5)) shall be converted into the right to receive
that number of shares of newly issued Parent Common Stock equal to the Western
Power Exchange Ratio (as defined in Section 2.4(k)(iii) below). All such shares
of Western Power Common Stock, when so converted, shall no longer be outstanding
and shall automatically be canceled and retired and shall cease to exist, and
each holder of a certificate representing any such shares shall cease to have
any rights with respect thereto, except the right to receive the shares of
Parent Common Stock and an amount equal to certain dividends and distributions
described in Section 2.4(c), in each case, upon the surrender of such
certificate in accordance with Section 2.4 and without interest.

    (d)  Western Power Stock Options.  At the Effective Time, each outstanding
option to purchase shares of Western Power Common Stock (a "Western Power Stock
Option") under the Western Power Stock Plans (as defined in Section 3.2(a)),
whether vested or unvested, shall be

3

--------------------------------------------------------------------------------

deemed to constitute an option to acquire, on the same terms and conditions as
were applicable under such Western Power Stock Option, the same number of shares
of Parent Common Stock as the holder of such Western Power Stock Option would
have been entitled to receive pursuant to the Western Power Merger had such
holder exercised such option in full immediately prior to the Effective Time
(rounded downward to the nearest whole number), at a price per share (rounded
downward to the nearest whole cent) equal to (y) the aggregate exercise price
for the shares of Western Power Common Stock purchasable pursuant to such
Western Power Stock Option immediately prior to the Effective Time divided by
(z) the number of full shares of Parent Common Stock deemed purchasable pursuant
to such Western Power Stock Option in accordance with the foregoing.

    SECTION 2.2.  Conversion of E-Mobile Capital Stock.  At the Effective Time,
by virtue of the E-Mobile Merger and without any action on the part of any of
the parties hereto or the holders of any shares of E-Mobile Common Stock or
capital stock of Merger Sub 2:

    (a)  Capital Stock of Merger Sub 2.  Each issued and outstanding share of
the capital stock of Merger Sub 2 shall be converted into and become one fully
paid and nonassessable share of Common Stock, par value $0.000001 per share, of
E-Mobile Surviving Corporation.

    (b)  Cancellation of Treasury Stock and Western Power-Owned Stock.  All
shares of E-Mobile Common Stock that are owned by E-Mobile or any Subsidiary of
E-Mobile (including treasury stock) and any shares of E-Mobile Common Stock
(including any options, warrants or other securities convertible into or
exchangeable for such shares) owned by Western Power, Merger Sub 1 or any other
Subsidiary of Western Power shall be canceled and retired and shall cease to
exist and no stock of Parent or other consideration shall be delivered in
exchange therefor.

    (c)  Exchange Ratio for E-Mobile Common Stock.  Subject to Section 2.4(e),
each issued and outstanding share of E-Mobile Common Stock (other than shares to
be canceled in accordance with Section 2.2(b)) shall be converted into the right
to receive one share (the "E-Mobile Exchange Ratio") of Parent Common Stock. All
such shares of E-Mobile Common Stock, when so converted, shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder of a certificate representing any such shares shall cease
to have any rights with respect thereto, except the right to receive the shares
of Parent Common Stock and an amount equal to certain dividends and
distributions described in Section 2.4(c), in each case, upon the surrender of
such certificate in accordance with Section 2.4 and without interest.

    (d)  E-Mobile Stock Options.  At the Effective Time, each outstanding option
to purchase shares of E- Mobile Common Stock (a "E-Mobile Stock Option") under
the E-Mobile Stock Plans (as defined in Section 4.2(a)) or otherwise, whether
vested or unvested, shall be deemed to constitute an option to acquire, on the
same terms and conditions as were applicable under such E-Mobile Stock Option,
the same number of shares of Parent Common Stock as the holder of such E-Mobile
Stock Option would have been entitled to receive pursuant to the E-Mobile Merger
had such holder exercised such option in full immediately prior to the Effective
Time (rounded downward to the nearest whole number), at a price per share
(rounded downward to the nearest whole cent) equal to (y) the aggregate exercise
price for the shares of E-Mobile Common Stock purchasable pursuant to such
E-Mobile Stock Option immediately prior to the Effective Time divided by (z) the
number of full shares of Parent Common Stock deemed purchasable pursuant to such
E-Mobile Stock Option in accordance with the foregoing.

    SECTION 2.3.  Cancellation of Parent Common Stock.  At the Effective Time,
by virtue of the Mergers and without any action on the part of any holder of any
capital stock of Western Power, E-Mobile or Parent, each share of Parent Common
Stock issued and outstanding immediately prior to the Effective Time shall be
canceled, and no consideration shall be delivered in exchange therefor.

4

--------------------------------------------------------------------------------

    SECTION 2.4.  Exchange of Certificates.  The procedures for exchanging
shares of Western Power Common Stock and E-Mobile Common Stock for Parent Common
Stock outstanding immediately prior to the Effective Time pursuant to the
Mergers are as follows:

    (a)  Exchange Agent.  As of the Effective Time, Parent shall deposit with a
bank or trust company designated by E-Mobile and Western Power (the "Exchange
Agent"), for the benefit of the holders of shares of Western Power Common Stock
outstanding immediately prior to the effective time and the holders of shares of
E-Mobile Common Stock outstanding immediately prior to the Effective Time, for
exchange in accordance with this Section 2.4, through the Exchange Agent,
certificates representing the shares of Parent Common Stock issuable pursuant to
Sections 2.1 and 2.2 in exchange for outstanding shares of Western Power Common
Stock and E-Mobile Common Stock, respectively (such shares of Parent Common
Stock, together with any dividends or distributions with respect thereto, being
hereinafter referred to as the "Exchange Fund").

    (b)  Exchange Procedures.  As soon as reasonably practicable after the
Effective Time, the Exchange Agent shall mail to each holder of record of a
certificate or certificates which immediately prior to the Effective Time
represented outstanding shares of Western Power Common Stock or E-Mobile Common
Stock (the "Certificates") whose shares were converted pursuant to Section 2.1
or Section 2.2 into the right to receive shares of Parent Common Stock (i) a
letter of transmittal (which shall specify that delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
provisions as Western Power and E-Mobile may reasonably specify), and (ii)
instructions for effecting the surrender of the Certificates in exchange for
certificates representing shares of Parent Common Stock. Upon surrender of a
Certificate for cancellation to the Exchange Agent or to such other agent or
agents as may be appointed by Parent, together with such letter of transmittal,
duly executed, the holder of such Certificate shall be entitled to receive in
exchange therefor a certificate representing that number of whole shares of
Parent Common Stock which such holder has the right to receive pursuant to the
provisions of this Article II, and the Certificate so surrendered shall
immediately be canceled. In the event of a transfer of ownership of Western
Power Common Stock or E-Mobile Common Stock prior to the Effective Time which is
not registered in the transfer records of Western Power or E-Mobile,
respectively, a certificate representing the proper number of shares of Parent
Common Stock may be issued to a transferee if the Certificate representing such
Western Power Common Stock or E-Mobile Common Stock is presented to the Exchange
Agent, accompanied by all documents required to evidence and effect such
transfer and by evidence that any applicable stock transfer taxes have been
paid. Immediately after the Effective Time, each outstanding Certificate which
theretofore represented shares of Western Power Common Stock or E-Mobile Common
Stock shall represent only the right to receive the shares of Parent Common
Stock pursuant to the terms hereof and shall not be deemed to evidence ownership
of the number of shares of Parent Common Stock into which such shares of Western
Power Common Stock or E-Mobile Common Stock would be or were, as the case may
be, converted into the right to receive until the Certificate therefor shall
have been surrendered in accordance with this Section 2.4.

    (c)  Distributions With Respect to Unexchanged Shares.  No dividends or
other distributions declared or made after the Effective Time with respect to
Parent Common Stock with a record date after the Effective Time shall be paid to
the holder of any unsurrendered Certificate with respect to the shares of Parent
Common Stock the holder thereof is entitled to receive in respect thereof until
the holder of record of such Certificate shall surrender such Certificate.
Subject to the effect of applicable laws, following surrender of any such
Certificate, there shall be paid to the record holder of the certificates
representing whole shares of Parent Common Stock issued in exchange therefor,
without interest, (i) at the time of such surrender, the amount of dividends or
other distributions with a record date after the Effective Time previously paid
with respect to such

5

--------------------------------------------------------------------------------

whole shares of Parent Common Stock, and (ii) at the appropriate payment date,
the amount of dividends or other distributions with a record date after the
Effective Time but prior to surrender and a payment date subsequent to surrender
payable with respect to such whole shares of Parent Common Stock.

    (d)  No Further Ownership Rights in Western Power Common Stock and E-Mobile
Common Stock.  All shares of Parent Common Stock issued upon the surrender for
exchange of Certificates in accordance with the terms hereof (including any cash
paid pursuant to subsection (c) of this Section 2.4) shall be deemed to have
been issued in full satisfaction of all rights pertaining to the shares of
Western Power Common Stock or E-Mobile Common Stock theretofore represented by
such Certificates, subject, however, to the applicable Surviving Corporation's
obligation to pay any dividends or make any other distributions with a record
date prior to the Effective Time which may have been declared or made by Western
Power on such shares of Western Power Common Stock or by E-Mobile on such shares
of E-Mobile Common Stock, as the case may be, in accordance with the terms of
this Agreement (to the extent permitted under Section 5.1) prior to the date
hereof and which remain unpaid at the Effective Time, and from and after the
Effective Time there shall be no further registration of transfers on the stock
transfer books of the Western Power Surviving Corporation or the E-Mobile
Surviving Corporation, as the case may be, of the shares of Western Power Common
Stock or E-Mobile Common Stock, respectively, which were outstanding immediately
prior to the Effective Time. If, after the Effective Time, Certificates are
presented to one of the Surviving Corporations or Parent for any reason, such
Certificates shall be canceled and exchanged as provided in this Section 2.4.

    (e)  No Fractional Shares.  No certificate or scrip representing fractional
shares of Parent Common Stock shall be issued upon the surrender for exchange of
Certificates, and such fractional share interests will not entitle the owner
thereof to cash in lieu of such fractional share, to vote or to any other rights
of a stockholder of Parent.

    (f)  Termination of Exchange Fund.  Any portion of the Exchange Fund which
remains undistributed to the former stockholders of Western Power or E-Mobile on
the 180th day after the Effective Time shall be delivered to Parent upon demand,
and any former stockholder of Western Power or E-Mobile who has not previously
complied with this Section 2.4 shall thereafter look only to Parent for payment
of such stockholder's claim for Parent Common Stock and any dividends or
distributions with respect to Parent Common Stock.

    (g)  No Liability.  None of Western Power, E-Mobile or Parent shall be
liable to any holder of shares of Western Power Common Stock or E-Mobile Common
Stock, as the case may be, for any shares of Parent Common Stock (or any
dividends or distributions with respect thereto) delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.

    (h)  Withholding Rights.  Parent and each of the Surviving Corporations
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of shares of Western Power
Common Stock or E-Mobile Common Stock such amounts as it is required to deduct
and withhold with respect to the making of such payment under the Code, or any
provision of state, local or foreign tax law. To the extent that amounts are so
withheld by Parent or one of the Surviving Corporations, as the case may be,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Western Power Common Stock or E-
Mobile Common Stock, as the case may be, in respect of which such deduction and
withholding was made.

    (i)  Lost Certificates.  If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Parent or
one of the Surviving Corporations, the posting by such

6

--------------------------------------------------------------------------------

person of a bond in such reasonable amount as Parent or such Surviving
Corporation may direct as indemnity against any claim that may be made against
it with respect to such Certificate, the Exchange Agent will issue in exchange
for such lost, stolen or destroyed Certificate, the shares of Parent Common
Stock, any unpaid dividends and distributions on shares of Parent Common Stock
deliverable in respect thereof pursuant to this Agreement.

    (j)  Affiliates.  Notwithstanding anything herein to the contrary,
Certificates surrendered for exchange by any Affiliate (as defined in Section
5.11) of Western Power or E-Mobile shall not be exchanged until Parent has
received an Affiliate Agreement (as defined in Section 5.11) substantially in
the form of Exhibit C attached hereto from such Affiliate.

    (k)  Definitions.  

1.Aggregate Western Power Shares. The "Aggregate Western Power Shares" shall
mean the aggregate number of shares of Western Power Common Stock (on a fully
diluted basis assuming the exercise of all outstanding options and warrants and
the conversion of any and all instruments or securities which are convertible
into equity securities) outstanding immediately prior to the Effective Time.

2.Aggregate Western Power Share Number. The "Aggregate Western Power Share
Number" shall mean such number of newly issued shares of Parent Common Stock
that, when issued to the shareholders of Western Power at the Effective Time and
including all shares of Parent Common Stock issuable upon the exercise of the
options described in Section 2.1(d) above, will result in the shareholders, and
upon exercise of the options described in Section 2.1(d) by current option
holders, of Western Power owning 7% of the total number of issued and
outstanding shares of Parent Common Stock (after giving effect to such issuance
but excluding from the total outstanding shares the shares issuable pursuant to
Section 5.15 below and shares issued pursuant to or underlying E-Mobile Stock
Options) rounded to the nearest whole share (with all fractions of a share being
rounded up).

3.Western Power Exchange Ratio. The "Western Power Exchange Ratio" shall mean a
fraction (A) the numerator of which is equal to the Aggregate Western Power
Share Number and (B) the denominator of which is equal to the Aggregate Western
Power Shares.

    (l)  Relative Percentage Ownership.  Notwithstanding anything contained in
this Section 2.4 to the contrary, the aggregate number of shares issued
hereunder to shareholders of E-Mobile (excluding shares issued pursuant to
Section 5.15 and shares issued pursuant to or underlying E-Mobile Stock Options)
shall constitute 93% of the total number of issued and outstanding shares of
Parent Common Stock at the Effective Time on a fully-diluted basis (excluding
shares issued pursuant to Section 5.15 and shares issued pursuant to or
underlying the E-Mobile Stock Options).

    SECTION 2.5.  Dissenting Shares.  Any Western Power Common Stock or E-Mobile
Common Stock held by a holder who dissents from the Western Power Merger or the
E-Mobile Merger and becomes entitled to obtain payment for the value of such
Western Power Common Stock or E-Mobile Common Stock pursuant to the applicable
provisions of Delaware law shall be herein called "Dissenting Shares." Any
Dissenting Share shall not, after the Effective Time, be entitled to vote for
any purpose or receive any dividends or other distributions and shall not be
converted into Parent Common Stock; provided, however, that Western Power Common
Stock or E-Mobile Common Stock held by a dissenting shareholder who subsequently
withdraws a demand for payment, fails to comply fully with the requirements of
Delaware law, or otherwise fails to establish the right of such shareholder to
be paid the value of such shareholder's shares under Delaware law shall be
deemed to

7

--------------------------------------------------------------------------------

be have been converted into Parent Common Stock pursuant to the terms and
conditions referred to above.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF WESTERN POWER

    Western Power represents and warrants to E-Mobile that the statements
contained in this Article III are true and correct except as set forth herein
and in the disclosure schedules, attached hereto as Exhibit G, delivered by
Western Power to E-Mobile on or before the date of this Agreement (the "Western
Power Disclosure Schedule"). The Western Power Disclosure Schedule shall be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Article III and the disclosure in any paragraph shall qualify
other paragraphs in this Article III only to the extent that it is reasonably
apparent from a reading of such disclosure that it also qualifies or applies to
such other paragraphs.

    SECTION 3.1.  Organization of Western Power.  Each of Western Power and any
corporation or other organization a majority of the voting securities of which
are owned by Western Power ("Subsidiaries") is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.

    SECTION 3.2.  Western Power Capital Structure.  

    (a) The authorized capital stock of Western Power consists of 20,000,000
shares of Common Stock, $.001 par value, and 5,000,000 shares of preferred
stock, $.01 par value. As of the date hereof, (i) 3,328,162 shares of Western
Power Common Stock were issued and outstanding, all of which are validly issued,
fully paid and nonassessable, (ii) no shares of Western Power Common Stock were
held in the treasury of Western Power or by Subsidiaries of Western Power, and
(iii) no shares of Western Power preferred stock were issued and outstanding.
The Western Power Disclosure Schedule shows the number of shares of Western
Power Common Stock reserved for future issuance pursuant to stock options
granted and outstanding as of the date hereof, the plans under which such
options were granted and award agreements pursuant to which "non-plan" options
were granted (collectively, the "Western Power Stock Plans"), and the entities
or persons to whom such options were granted. As of the date hereof, no other
shares of capital stock are issued and outstanding. All shares of Western Power
Common Stock subject to issuance as specified above are duly authorized and,
upon issuance on the terms and conditions specified in the instruments pursuant
to which they are issuable, shall be validly issued, fully paid and
nonassessable. There are no obligations, contingent or otherwise, of Western
Power or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
shares of Western Power Common Stock or the capital stock of any Subsidiary or
to provide funds to or make any material investment (in the form of a loan,
capital contribution or otherwise) in any such Subsidiary or any other entity
other than guarantees of bank obligations of Subsidiaries entered into in the
ordinary course of business. All of the outstanding shares of capital stock of
each of Western Power's Subsidiaries are duly authorized, validly issued, fully
paid and nonassessable and all such shares (other than directors' qualifying
shares in the case of foreign Subsidiaries) are owned by Western Power or
another Subsidiary free and clear of all security interests, liens, claims,
pledges, agreements, limitations in Western Power's voting rights, charges or
other encumbrances of any nature.

    (b) Except as set forth in this Section 3.2 or as reserved for future grants
of options under the Western Power Stock Plans, (i) there are no equity
securities of any class of Western Power or any of its Subsidiaries, or any
security exchangeable into or exercisable for such equity securities, issued,
reserved for issuance or outstanding; (ii) there are no options, warrants,
equity securities, calls, rights, commitments or agreements of any character to
which Western Power or any of its

8

--------------------------------------------------------------------------------

Subsidiaries is a party or by which it is bound obligating Western Power or any
of its Subsidiaries to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of capital stock of Western Power or any of its
Subsidiaries or obligating Western Power or any of its Subsidiaries to grant,
extend, accelerate the vesting of or enter into any such option, warrant, equity
security, call, right, commitment or agreement; and (iii) to the best knowledge
of Western Power, there are no voting trusts, proxies or other voting agreements
or understandings with respect to the shares of capital stock of Western Power.

    SECTION 3.3.  uthority; No Conflict; Required Filings and Consents.  

    (a) Western Power has all requisite corporate power and authority to enter
into this Agreement and each of the Transaction Documents (as defined below) to
which it is a party and to consummate the transactions contemplated by this
Agreement and each of the Transaction Documents to which it is a party. The
execution and delivery of this Agreement and each of the Transaction Documents
to which it is a party and the consummation of the transactions contemplated by
this Agreement and each of the Transaction Documents to which it is a party by
Western Power have been duly authorized by all necessary corporate action on the
part of Western Power, subject only to the approval and adoption of this
Agreement by Western Power's stockholders under the DGCL. This Agreement and
each of the Transaction Documents to which it is a party have been duly executed
and delivered by Western Power and constitute the valid and binding obligations
of Western Power, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equitable principles (the "Bankruptcy and Equity Exception").
"Transaction Documents" means the Asset Purchase and Sale Agreement (as defined
below)and Consents approving the Asset Purchase and Sale Agreement between
Deutsche Financial Services ("Bank") and Western Power (the "Bank Consent
Agreement") and between Case Corporation ("Case") and Western Power (the "Case
Consent Agreement"), each dated as of the date hereof.

    (b) The execution and delivery of this Agreement and each of the Transaction
Documents to which it is a party by Western Power does not, and the consummation
of the transactions contemplated by this Agreement and each of the Transaction
Documents to which it is a party will not conflict with, or result in any
violation or breach of, any provision of the Articles of Incorporation or Bylaws
of Western Power or any of its Subsidiaries.

    (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality ("Governmental Entity") is
required by or with respect to Western Power or any of its Subsidiaries in
connection with the execution and delivery of this Agreement and each of the
Transaction Documents to which it is a party or the consummation of the
transactions contemplated hereby or thereby, except for (i) the filing of an
Articles of Merger with respect to the Western Power Merger with the Delaware
Secretary of State, (ii) the filing of the Joint Proxy Statement/Prospectus (as
defined in Section 3.14 below) with the Securities and Exchange Commission (the
"SEC") in accordance with the Securities Act of 1933, as amended (the
"Securities Act") and the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), (iii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
state or foreign securities laws, and (v) such other consents, authorizations,
filings, approvals and registrations which, if not obtained or made, would not
be reasonably likely to have a Western Power Material Adverse Effect.

9

--------------------------------------------------------------------------------




    SECTION 3.4.  SEC Filings.  Western Power has filed all forms, reports and
documents required to be filed by Western Power with the SEC since January 1,
1995 (collectively, the "Western Power SEC Reports"). The Western Power SEC
Reports (i) at the time filed, complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Western Power SEC Reports or
necessary in order to make the statements in such Western Power SEC Reports, in
the light of the circumstances under which they were made, not misleading. None
of Western Power's Subsidiaries is required to file any forms, reports or other
documents with the SEC.

    SECTION 3.5.  No Liabilities.  Except as permitted by the Asset Purchase and
Sale Agreement, Western Power will have no liablities of any nature as of the
Closing Date.

    SECTION 3.6.  Taxes.  

    (a) For the purposes of this Agreement, a "Tax" or, collectively, "Taxes,"
means any and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities, including taxes based
upon or measured by gross receipts, income, profits, sales, use and occupation,
and value added, ad valorem, transfer, gains, franchise, withholding, payroll,
recapture, employment, excise, unemployment insurance, social security, business
license, occupation, business organization, stamp, environmental and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts. For purposes of this Agreement, "Taxes" also includes any
obligations under any agreements or arrangements with any other person with
respect to Taxes of such other person (including pursuant to Treas. Reg. sec.
1.1502-6 or comparable provisions of state, local or foreign tax law) and
including any liability for Taxes of any predecessor entity.

    (b) Western Power and each of its Subsidiaries have (i) filed all federal,
state, local and foreign Tax returns and reports required to be filed by them
prior to the date of this Agreement (taking into account all applicable
extensions), (ii) paid or accrued all Taxes due and payable, and (iii) paid or
accrued all Taxes for which a notice of assessment or collection has been
received (other than amounts being contested in good faith by appropriate
proceedings), except in the case of clauses (i), (ii) or (iii) for any such
filings, payments or accruals that are not reasonably likely, individually or in
the aggregate, to have a Western Power Material Adverse Effect. There are no
audits known by Western Power to be pending or contemplated with respect to
Western Power's tax returns. Neither the Internal Revenue Service (the "IRS")
nor any other taxing authority has asserted any claim for Taxes, or to the
actual knowledge of the executive officers of Western Power, is threatening to
assert any claims for Taxes, which claims, individually or in the aggregate, are
reasonably likely to have a Western Power Material Adverse Effect. Western Power
and each of its Subsidiaries have withheld or collected and paid over to the
appropriate governmental authorities (or are properly holding for such payment)
all Taxes required by law to be withheld or collected, except for amounts that
are not reasonably likely, individually or in the aggregate, to have a Western
Power Material Adverse Effect. Neither Western Power nor any of its Subsidiaries
has made an election under Section 341(f) of the Code, except for any such
elections that are not reasonably likely, individually or in the aggregate, to
have a Western Power Material Adverse Effect. There are no liens for Taxes upon
the assets of Western Power or any of its Subsidiaries (other than liens for
Taxes that are not yet due or that are being contested in good faith by
appropriate proceedings), except for liens that are not reasonably likely,
individually or in the aggregate, to have a Western Power Material Adverse
Effect. No extension of a statute of limitations relating to any Taxes is in
effect with respect to Western Power and its Subsidiaries.

10

--------------------------------------------------------------------------------

    (c) Neither Western Power nor any of its Subsidiaries has been a member of
an affiliated group of corporations filing a consolidated federal income tax
return (or a group of corporations filing a consolidated, combined or unitary
income tax return under comparable provisions of state, local or foreign tax
law) for any taxable period beginning on or after December 31, 1998, other than
a group the common parent of which was Western Power or any Subsidiary of
Western Power.

    (d) Neither Western Power nor any of its Subsidiaries has any obligation
under any agreement or arrangement with any other person with respect to Taxes
of such other person (including pursuant to Treas. Reg. Sec. 1.1502-6 or
comparable provisions of state, local or foreign tax law) and including any
liability for Taxes of any predecessor entity, except for obligations that are
not reasonably likely, individually or in the aggregate, to have a Western Power
Material Adverse Effect.

    SECTION 3.7.  Litigation.  Except as described in the Western Power SEC
Reports filed prior to the date hereof, there is no action, suit or proceeding,
claim, arbitration or investigation against Western Power or any of its
Subsidiaries, officers or directors related to Western Power, pending or as to
which Western Power or any of its Subsidiaries has received any written notice
of assertion, which, individually or in the aggregate, is reasonably likely to
have a Western Power Material Adverse Effect or a material adverse effect on the
ability of Western Power to consummate the transactions contemplated by this
Agreement.

    SECTION 3.8.  Employment and Consulting Relationships.  

    (a) As of the Closing Date, Western Power will have no (i) employee benefit
plans ("Employee Benefit Plans"), as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), (ii) written
employment agreements to which Western Power will be a party, (iii) written
consulting agreements to which Western Power will be a party, or (iv)
compensation, benefit or severance arrangements maintained by Western Power.

    (b) None of the execution and delivery of this Agreement or any of the
Transaction Documents or the consummation of the transactions contemplated
hereunder or thereunder will trigger any "change of control" or similar
provisions resulting in the acceleration of benefits or compensation with
respect to any agreements with any officer or other key employee of Western
Power or any of its Subsidiaries.

    SECTION 3.9.  Accounting and Tax Matters.  

    (a) To the knowledge of Western Power and its Subsidiaries, after consulting
with its independent auditors, neither Western Power nor any of its Affiliates
(as defined in Section 5.11) has taken or agreed to take any action which would
prevent the Western Power Merger, and the Mergers, from constituting a
transaction qualifying as a transfer under Section 351 of the Code.

    (b) To the knowledge of Western Power and its Subsidiaries, the stockholders
of Western Power have no present plan, intention or arrangement to sell or
otherwise dispose of any of the Parent Common Stock received in the Western
Power Merger that would cause the Western Power Merger or the Mergers to fail to
qualify as transfers under Section 351 of the Code.

    SECTION 3.10.  Registration Statement; Joint Proxy
Statement/Prospectus.  The information to be supplied by Western Power or its
Subsidiaries or about Western Power or its Subsidiaries by Western Power's
agents for inclusion in the registration statement on Form S-4 pursuant to which
shares of Parent Common Stock issued in the Mergers will be registered under the
Securities Act (the "Registration Statement"), shall not at the time the
Registration Statement is declared effective by the SEC contain any untrue
statement of a material fact or omit to state any material fact required to be
stated in the Registration Statement or necessary in order to make the
statements in the Registration

11

--------------------------------------------------------------------------------

Statement, in light of the circumstances under which they were made, not
misleading. The information supplied by Western Power or its Subsidiaries for
inclusion in the joint proxy statement/prospectus to be sent to the stockholders
of E-Mobile and Western Power in connection with the meeting of Western Power'
stockholders (the "Western Power Stockholders' Meeting") and the meeting of
E-Mobile's stockholders (the "E-Mobile Stockholders' Meeting") to consider this
Agreement and the Mergers (the "Joint Proxy Statement/Prospectus") shall not, on
the date the Joint Proxy Statement/Prospectus is first mailed to stockholders of
Western Power or E-Mobile, at the time of the Western Power Stockholders'
Meeting and the E-Mobile Stockholders' Meeting and at the Effective Time,
contain any statement which, at such time and in light of the circumstances
under which it shall be made, is false or misleading with respect to any
material fact, omit to state any material fact necessary in order to make the
statements made in the Joint Proxy Statement/Prospectus not false or misleading,
or omit to state any material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies for the
Western Power Stockholders' Meeting or the E-Mobile Stockholders' Meeting which
has become false or misleading. If at any time prior to the Effective Time any
event relating to Western Power or any of its Affiliates, officers or directors
should be discovered by Western Power which should be set forth in an amendment
to the Registration Statement or a supplement to the Joint Proxy
Statement/Prospectus, Western Power shall promptly inform E-Mobile.

    SECTION 3.11.  No Existing Discussions.  As of the date hereof, neither
Western Power nor any of its Affiliates is engaged, directly or indirectly, in
any discussions or negotiations with any other party with respect to an
Acquisition Proposal (as defined in Section 5.3).

    SECTION 3.12.  Section 203 of the DGCL Not Applicable.  The Board of
Directors of Western Power has taken all actions necessary under the DGCL,
including approving the transactions contemplated by this Agreement and each of
the Transaction Documents to which it is a party, to ensure that Section 203 of
the DGCL applicable to a "business combination" (as defined in Section 203 of
the DGCL) does not, and will not, apply to the transactions contemplated
hereunder and thereunder. Western Power has no prior knowledge that any other
"fair price," "moratorium," "control share acquisition" or other similar
anti-takeover statute or regulation is applicable to Western Power or (by reason
of Western Power's participation therein) the Western Power Merger or the other
transactions contemplated by this Agreement or the other Transaction Documents
to which it is a party.

    SECTION 3.13  Complete Disclosure.  No representation or warranty of Western
Power which is contained in the Agreement, or in a writing furnished or to be
furnished pursuant to the Agreement contains or shall contain any untrue
statement of fact, omits or shall omit to state any fact which is required to
make the statements which are contained herein or therein, in light of the
circumstances under which they were made, not misleading. There is no fact
relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of Western Power which would materially adversely affect
same which has not been disclosed in the Agreement or the Exhibits which are
annexed hereto.

    SECTION 3.14  No Defense.  It shall not be a defense to a suit for damages
for any misrepresentation or breach of covenant or warranty that Western Power
knew or had reason to know that any covenant, representation or warranty in the
Agreement or furnished or to be furnished to Western Power contained untrue
statements.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF E-MOBILE

    E-Mobile represents and warrants to Western Power that the statements
contained in this Article IV are true and correct, except as set forth on the
disclosure schedules, attached hereto as Exhibit H, delivered by E-Mobile to
Western Power on or before the date of this Agreement (the "E-Mobile Disclosure
Schedule"). The E-Mobile Disclosure Schedule shall be arranged in paragraphs

12

--------------------------------------------------------------------------------

corresponding to the numbered and lettered paragraphs contained in this Article
IV and the disclosure in any paragraph shall qualify other paragraphs in this
Article IV only to the extent that it is reasonably apparent from a reading of
such document that it also qualifies or applies to such other paragraphs.

    SECTION 4.1.  Organization of E-Mobile.  Each of E-Mobile and E-Mobile's
Material Subsidiaries (as defined below) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, has all requisite corporate power to own, lease and operate its
property and to carry on its business as now being conducted and as proposed to
be conducted pursuant to the Business Plan, and is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
the failure to be so qualified would have a material adverse effect on the
business, properties, financial condition or results of operations of E-Mobile
and its Subsidiaries, taken as a whole (a "Material Adverse Effect"). Neither
E-Mobile nor any of its Subsidiaries directly or indirectly owns (other than
ownership interests in E-Mobile or in one or more of its Subsidiaries) any
equity or similar interest in, or any interest that is mandatorily convertible
into or exchangeable or exercisable for, any corporation, partnership, joint
venture or other business association or entity, excluding securities in any
publicly traded company held for investment by E-Mobile and comprising less than
five percent (5%) of the outstanding stock of such company. True, correct and
complete copies of the Certificate of Incorporation and Bylaws of E-Mobile are
attached hereto as Exhibits K and L, respectively. A true, correct and complete
copy of the Certificate of Incorporation and other similar organizational
documents of each of E-Mobile's Material Subsidiaries (as defined below) has
been delivered to Western Power. "E-Mobile's Material Subsidiaries" shall mean
those subsidiaries of E-Mobile set forth on the E-Mobile Disclosure Schedule,
which Subsidiaries constitute all of E-Mobile's "significant subsidiaries" as
defined in Rule 1-02 of Regulation S-X under the Securities Act.

    SECTION 4.2.  E-Mobile Capital Structure.  

    (a) The authorized capital stock of E-Mobile consists of 200,000,000 shares
of Common Stock, $0.000001 par value, and 1,000,000 shares of Preferred Stock,
$0.000001 par value. As of the date hereof, (i) 52,000,000 shares of E-Mobile
Common Stock were issued and outstanding, all of which are validly issued, fully
paid and nonassessable, (ii) no shares of E-Mobile Common Stock were held in the
treasury of E-Mobile or by Subsidiaries of E-Mobile, and (iii) no shares of
E-Mobile Preferred Stock were issued and outstanding. The E-Mobile Disclosure
Schedule shows the number of shares of E-Mobile Common Stock reserved for future
issuance pursuant to stock option plans (the "E-Mobile Stock Plans") or
otherwise. All shares of E-Mobile Common Stock subject to issuance as specified
above are duly authorized and, upon issuance on the terms and conditions
specified in the instruments pursuant to which they are issuable, shall be
validly issued, fully paid and nonassessable. There are no obligations,
contingent or otherwise, of E-Mobile or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any shares of E-Mobile Common Stock or the capital
stock of any Subsidiary or to provide funds to or make any material investment
(in the form of a loan, capital contribution or otherwise) in any such
Subsidiary or any other entity other than guarantees of bank obligations of
Subsidiaries entered into in the ordinary course of business. All of the
outstanding shares of capital stock of each of E-Mobile's Subsidiaries are duly
authorized, validly issued, fully paid and nonassessable and all such shares
(other than directors' qualifying shares in the case of foreign Subsidiaries)
are beneficially owned by E-Mobile or another Subsidiary free and clear of all
security interests, liens, claims, pledges, agreements, limitations in
E-Mobile's voting rights, charges or other encumbrances of any nature.

    (b) Except as set forth in this Section 4.2 or as reserved for future grants
of options under the E-Mobile Stock Plans, (i) there are no equity securities of
any class of E-Mobile or any of its Subsidiaries, or any security exchangeable
into or exercisable for such equity securities, issued, reserved for issuance or
outstanding; (ii) there are no options, warrants, equity securities, calls,
rights, commitments or agreements of any character to which E-Mobile or any of
its Subsidiaries is

13

--------------------------------------------------------------------------------

a party or by which it is bound obligating E-Mobile or any of its Subsidiaries
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock of E-Mobile or any of its Subsidiaries or obligating
E-Mobile or any of its Subsidiaries to grant, extend, accelerate the vesting of
or enter into any such option, warrant, equity security, call, right, commitment
or agreement; and (iii) to the best knowledge of E-Mobile, there are no voting
trusts, proxies or other voting agreements or understandings with respect to the
shares of capital stock of E-Mobile.

    SECTION 4.3.  Authority; No Conflict; Required Filings and Consents.  

    (a) E-Mobile has all requisite corporate power and authority to enter into
this Agreement and each of the Transaction Documents to which it is a party and
to consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which it is a party. The execution and delivery of this
Agreement and each of the Transactions Documents to which it is a party and the
consummation of the transactions contemplated by this Agreement and each of the
Transaction Documents to which it is a party by E-Mobile have been duly
authorized by all necessary corporate action on the part of E-Mobile, subject
only to the approval and adoption of this Agreement by E-Mobile's stockholders
under the DGCL. This Agreement and each of the Transaction Documents to which it
is a party have been duly executed and delivered by E-Mobile and constitute the
valid and binding obligations of E-Mobile, enforceable in accordance with their
terms, subject to the Bankruptcy and Equity Exception.

    (b) The execution and delivery of this Agreement and each of the Transaction
Documents to which it is a party by E-Mobile does not, and the consummation of
the transactions contemplated by this Agreement and each of the Transaction
Documents to which it is a party will not, (i) conflict with, or result in any
violation or breach of, any provision of the Certificate of Incorporation or
Bylaws of E-Mobile or any of its Subsidiaries, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any material benefit) under, or require a consent or
waiver under, any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, lease, contract or other agreement, instrument or
obligation to which E-Mobile or any of its Subsidiaries is a party or by which
any of them or any of their properties or assets may be bound, or (iii) conflict
with or violate any permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to E-Mobile or
any of its Subsidiaries or any of its or their properties or assets, except in
the case of (ii) and (iii) for any such conflicts, violations, defaults,
terminations, cancellations or accelerations which are not, individually or in
the aggregate, reasonably likely to have a E-Mobile Material Adverse Effect.

    (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to E-Mobile or any of its Subsidiaries in connection with the execution
and delivery of this Agreement and each of the Transaction Documents to which it
is a party or the consummation of the transactions contemplated hereby or
thereby, except for (i) the filing of a Certificate of Merger with respect to
the E-Mobile Merger with the Delaware Secretary of State, (ii) the filing of the
Joint Proxy Statement/Prospectus with the SEC in accordance with the Exchange
Act, (iii) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state or foreign
securities laws, and (iv) such other consents, authorizations, filings,
approvals and registrations which, if not obtained or made, would not be
reasonably likely to have a E-Mobile Material Adverse Effect.

    SECTION 4.4.  Business Plan.  E-Mobile has been formed, capitalized and
operated to date, and until the Effective Time will be capitalized and operated,
consistent with a business plan (the "Business Plan"), a copy of which is
attached hereto as Exhibit I.

14

--------------------------------------------------------------------------------

    SECTION 4.5.  Financial Statements.  E-Mobile is newly formed and, except as
contemplated in the Business Plan, has no material assets and, through the date
hereof, has had no material operations. A copy of the unaudited balance sheet
and statement of operations of E-Mobile as of, and for the period from inception
to, September 30, 2000, is included with the E-Mobile Disclosure Schedules.
E-Mobile will prepare and deliver to Parent unaudited financial statements and
such other financial statements, whether audited or unaudited, as may be
required by Parent to comply with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Any such
financial statements so delivered by E-Mobile shall be prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved ("GAAP").

    SECTION 4.6.  Licenses and Permits.  E-Mobile has each of the operating
licenses and permits listed on the E-Mobile Disclosure Schedule, which
constitute all of the material licenses and permits which E-Mobile is required
to have to carry on its business as presently conducted and as set forth in the
Business Plan. All such licenses and permits are in full force and effect in
accordance with their terms. There exists no event, occurrence, condition or act
which, with the giving of notice, the lapse of time or the happening of any
further condition would become a default under any of the licenses or permits.
None of the licenses or permits will be canceled or revoked, nor become void, as
a result of the transactions provided for by this Agreement.

    SECTION 4.7.  Leases.  E-Mobile is not a party to any leases of real and
personal property. All leases, if any, described in the E-Mobile Disclosure
Schedule are in all material respects in full force and effect in accordance
with their terms. There exists no event, occurrence, condition or act which,
with the giving of notice, the lapse of time, or the happening of any further
event, occurrence, condition or act, would become a material default under any
of the leases. E-Mobile has not violated any term of any lease and is in
compliance with all material obligations to be performed pursuant to each lease.
E-Mobile has obtained a certificate of occupancy, for each location owned or
leased by it. E-Mobile's use of leasehold properties does not violate any
certificates of occupancy, or violate any zoning laws or regulations. E-Mobile
has not received any complaint that the use of any leased properties constitutes
a noxious use.

    SECTION 4.8.  Property.  

    (a) E-Mobile owns no real property.

    (b) All property of E-Mobile (except leased property and real property) is
owned free and clear of any mortgage, pledge, lien, conditional sale or security
agreement, encumbrance or charge. E-Mobile is not in default under any
conditional sales agreement. All of E-Mobile's properties and equipment are in
good working order and operating condition and repair and shall be in good
working order and operating condition and repair.

    SECTION 4.9.  Contracts.  E-Mobile is not party to any material contracts
(other than the leases and insurance contracts described in Section 4.7 and
Section 4.23) including, but not limited to, license agreements. All of the
contracts listed in the E-Mobile Disclosure Schedule have been entered into in
the ordinary course of business and neither E-Mobile nor any other party to any
such contract is in default under any such contract.

    SECTION 4.10.  No Undisclosed Liabilities.  Neither E-Mobile nor any of its
subsidiaries has any material liabilities or obligations of any nature, whether
or not accrued, contingent or otherwise, and there is no existing condition,
situation or set of circumstances known to E-Mobile which could be expected to
result in such a liability or obligation, except (a) liabilities or obligations
reflected in the E-Mobile financial statements provided from time to time and
(b) liabilities or obligations incurred in the ordinary course of business which
do not and would not reasonably be expected to have, individually or in the
aggregate, an E-Mobile Material Adverse Effect.

15

--------------------------------------------------------------------------------

    SECTION 4.11.  Guarantor of Payment.  E-Mobile is not a guarantor of payment
or collection of any obligation.

    SECTION 4.12.  Absence of Certain Changes or Events.  Since the date of the
Business Plan, E-Mobile and its Subsidiaries have conducted their businesses
only in the ordinary course and in a manner consistent with the Business Plan
and its financial statements and, since such date, there has not been (i) any
Material Adverse Change in E-Mobile and its Subsidiaries, taken as a whole
(other than changes that are the effect or result of economic factors affecting
the economy as a whole or the industry in which E-Mobile competes) or any
development or combination of developments of which the management of E-Mobile
is aware that, individually or in the aggregate, has had, or is reasonably
likely to have, a E-Mobile Material Adverse Effect (other than changes that are
the effect or result of economic factors affecting the economy as a whole or the
industry in which E-Mobile competes); (ii) any damage, destruction or loss
(whether or not covered by insurance) with respect to E-Mobile or any of its
Subsidiaries having a E-Mobile Material Adverse Effect; (iii) any material
change by E-Mobile or its Subsidiaries in their respective accounting methods,
principles or practices; or (iv) any other action or event that would have
required the consent of Western Power pursuant to Section 5.1 of this Agreement
had such action or event occurred after the date of this Agreement and that,
individually or in the aggregate, has had or is reasonably likely to have a
E-Mobile Material Adverse Effect.

    SECTION 4.13.  Taxes.  As of the date hereof, E-Mobile has not been required
to file any Tax return and has not paid, or been required to pay, any material
Taxes and is not subject to, and has not been subject to, any audits,
administrative or court proceedings or claims with respect to Taxes.

    SECTION 4.14.  Intellectual Property.  Other than as set forth in the
E-Mobile Disclosure Schedule, each of E-Mobile and its Subsidiaries owns, or is
licensed or otherwise possesses legally enforceable rights to use, all patents,
trademarks, trade names, service marks, copyrights, applications for such
patents, trademarks, trade names, service marks and copyrights, technology,
know-how, processes, computer software programs or applications, and other
intellectual property and tangible or intangible proprietary information or
material which are necessary to conduct, or to be used in the conduct, of its
business as currently conducted and as proposed to be conducted, as set forth in
the Business Plan, including, but not limited to, the Brainze and Bluetooth
technology. Neither E-Mobile or any of its Subsidiaries have received any notice
of any claims, have knowledge of any threatened claims, nor know of any facts
which would form the basis of any claim, asserted by any person, to the effect
that the sale or use of any product or process now used or offered by E-Mobile
or any of its Subsidiaries, or proposed to be sold or used, including, but not
limited to, the Brainze and Bluetooth technology, infringes on any patents or
infringes upon the use of any such trademarks, trade names, service marks,
copyrights, technology, know-how, computer software programs or applications,
processes or other intellectual property of another person or challenges or
questions the validity or effectiveness of any such license or agreement. The
sale and use of any such products and processes by E-Mobile and its
Subsidiaries, and the use of any such patents, trademarks, trade names, service
marks, copyrights, technology, know-how, computer software programs or
applications, processes or other intellectual property by E-Mobile and its
Subsidiaries, do not infringe upon the rights of any person. The foregoing
provisions of this Section 4.14 of this Agreement shall not be applicable if the
cumulative effect of all erroneous representations pursuant to this Section 4.14
of this Agreement are not reasonably likely to have an E-Mobile Material Adverse
Effect.

    SECTION 4.15.  Agreements, Contracts and Commitments.  Neither E-Mobile nor
any of its Subsidiaries has breached, or received in writing any claim or notice
that it has breached, any of the terms or conditions of any material agreement,
contract or commitment which would be required to be filed as an exhibit under
Item 601 of Regulation S-K under the Securities Act ("E-Mobile Material
Contracts") in such a manner as, individually or in the aggregate, is reasonably
likely to have a E-

16

--------------------------------------------------------------------------------

Mobile Material Adverse Effect. Each E-Mobile Material Contract that has not
expired by its terms is in full force and effect.

    SECTION 4.16.  Litigation.  There is no action, suit or proceeding, claim,
arbitration or investigation against E-Mobile or any of its Subsidiaries,
officers or directors related to E-Mobile, pending or as to which E-Mobile or
any of its Subsidiaries has received any written notice of assertion, which,
individually or in the aggregate, is reasonably likely to have a E-Mobile
Material Adverse Effect or a material adverse effect on the ability of E-Mobile
to consummate the transactions contemplated by this Agreement.

    SECTION 4.17.  Environmental Matters.  

    (a) To the knowledge of E-Mobile and its Subsidiaries, except for such
matters that, individually or in the aggregate, are not reasonably likely to
have a E-Mobile Material Adverse Effect: (i) E-Mobile and its Subsidiaries are
in material compliance with all applicable environmental laws; (ii) the
properties currently owned or operated by E-Mobile and its Subsidiaries
(including soils, groundwater, surface water, buildings or other structures) are
not contaminated with any hazardous substances; (iii) the properties formerly
owned or operated by E-Mobile or any of its Subsidiaries were not contaminated
with hazardous substances during the period of ownership or operation by
E-Mobile or any of its Subsidiaries; (iv) neither E-Mobile nor its Subsidiaries
are subject to liability for any hazardous substance disposal or contamination
on any third party property; (v) neither E-Mobile nor any of its Subsidiaries
has been associated with any release or threat of release of any hazardous
substance; (vi) neither E-Mobile nor any of its Subsidiaries has received any
written notice, demand, letter, claim or request for information alleging that
E-Mobile or any of its Subsidiaries may be in violation of or liable under any
environmental law; (vii) neither E-Mobile nor any of its Subsidiaries is subject
to any orders, decrees, injunctions or other arrangements with any Governmental
Entity or is subject to any indemnity or other agreement with any third party
relating to liability under any environmental law or relating to hazardous
substances; and (viii) there are no circumstances or conditions involving
E-Mobile or any of its Subsidiaries that could reasonably be expected to result
in any claims, liability, investigations, costs or restrictions on the
ownership, use or transfer of any property of E-Mobile pursuant to any
environmental law.

    SECTION 4.18.  Employment and Consulting Relationships.  

    (a) E-Mobile has no (i) Employee Benefit Plans, as defined in Section
3.8(a), (ii) written employment agreements to which E-Mobile is a party, (iii)
written consulting agreements to which E-Mobile is a party, (iv) compensation,
benefit or severance arrangements maintained by E-Mobile not otherwise listed
above, (v) confidentiality agreements with employees or consultants, and
(vi) restrictive covenants with employees.

    (b) None of the execution and delivery of this Agreement or any of the
Transaction Documents or the consummation of the transactions contemplated
hereunder or thereunder will trigger any "change of control" or similar
provisions resulting in the acceleration of benefits or compensation with
respect to any agreements with any officer or other key employee of E-Mobile or
any of its Subsidiaries.

    SECTION 4.19.  Compliance With Laws.  Each of E-Mobile and its Subsidiaries
has complied with, is not in violation of, and has not received any notices of
violation with respect to, any federal, state or local statute, law or
regulation with respect to the conduct of its business, or the ownership or
operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a E-Mobile Material Adverse Effect.

17

--------------------------------------------------------------------------------

    SECTION 4.20.  Accounting and Tax Matters.  

    (a) To the knowledge of E-Mobile and its Subsidiaries, after consulting with
its independent auditors, neither E-Mobile nor any of its Affiliates (as defined
in Section 5.11) has taken or agreed to take any action which would prevent the
Mergers from constituting transactions qualifying as transfers under Section 351
of the Code.

    (b) To the knowledge of E-Mobile and its Subsidiaries, the stockholders of
E-Mobile have no present plan, intention or arrangement to sell or otherwise
dispose of any of the Parent Common Stock received in the E-Mobile Merger that
would cause the Mergers to fail to qualify as transfers under Section 351 of the
Code.

    SECTION 4.21.  Registration Statement; Joint Proxy
Statement/Prospectus.  The information to be supplied by E-Mobile or its
Subsidiaries or about E-Mobile or its Subsidiaries by E-Mobile's agents for
inclusion in the Registration Statement shall not at the time the Registration
Statement is declared effective by the SEC contain any untrue statement of a
material fact or omit to state any material fact required to be stated in the
Registration Statement or necessary in order to make the statements in the
Registration Statement, in light of the circumstances under which they were
made, not misleading. The information to be supplied by E-Mobile or its
Subsidiaries or about E-Mobile or its Subsidiaries by E-Mobile's agents for
inclusion in the Joint Proxy Statement/Prospectus shall not, on the date the
Joint Proxy Statement/Prospectus is first mailed to stockholders of E-Mobile or
Western Power, at the time of the E-Mobile Stockholders' Meeting and the Western
Power Stockholders' Meeting and at the Effective Time, contain any statement
which, at such time and in light of the circumstances under which it shall be
made, is false or misleading with respect to any material fact, omit to state
any material fact necessary in order to make the statements made in the Joint
Proxy Statement/Prospectus not false or misleading, or omit to state any
material fact necessary to correct any statement in any earlier communication
with respect to the solicitation of proxies for the E-Mobile Stockholders'
Meeting or the Western Power Stockholders' Meeting which has become false or
misleading. If at any time prior to the Effective Time any event relating to
E-Mobile or any of its Affiliates, officers or directors should be discovered by
E-Mobile which should be set forth in an amendment to the Registration Statement
or a supplement to the Joint Proxy Statement/Prospectus, E-Mobile shall promptly
inform Western Power.

    SECTION 4.22.  Labor Matters.  Neither E-Mobile nor any of its Subsidiaries
is a party to or otherwise bound by any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor, as of the date hereof, is E-Mobile or any of its Subsidiaries
the subject of any material proceeding asserting that E-Mobile or any of its
Subsidiaries has committed an unfair labor practice or is seeking to compel it
to bargain with any labor union or labor organization nor, as of the date of
this Agreement, is there pending or, to the knowledge of the executive officers
of E-Mobile, threatened, any material labor strike, dispute, walkout, work
stoppage, slow-down or lockout involving E-Mobile or any of its Subsidiaries.

    SECTION 4.23.  Insurance.  All material fire and casualty, general
liability, business interruption, product liability, and sprinkler and water
damage insurance policies maintained by E-Mobile or any of its Subsidiaries are
with reputable insurance carriers, provide full and adequate coverage for all
normal risks incident to the business of E-Mobile and its Subsidiaries and their
respective properties and assets, are in character and amount at least
equivalent to that carried by persons engaged in similar businesses and subject
to the same or similar perils or hazards and are in full force and effect with
premiums being fully paid to date, except for any such failures to maintain
insurance policies that, individually or in the aggregate, are not reasonably
likely to have a E-Mobile Material Adverse Effect.

    SECTION 4.24.  No Existing Discussions.  As of the date hereof, neither
E-Mobile nor any of its Affiliates is engaged, directly or indirectly, in any
discussions or negotiations with any other party with respect to an Acquisition
Proposal.

18

--------------------------------------------------------------------------------

    SECTION 4.25.  Section 203 of the DGCL Not Applicable.  The Board of
Directors of E-Mobile has taken all actions necessary under the DGCL, including
approving the transactions contemplated by this Agreement and each of the
Transaction Documents to which it is a party, to ensure that Section 203 of the
DGCL applicable to a "business combination" (as defined in Section 203 of the
DGCL) does not, and will not, apply to the transactions contemplated hereunder
and thereunder. E-Mobile has no prior knowledge that any other "fair price,"
"moratorium," "control share acquisition" or other similar anti-takeover statute
or regulation is applicable to E-Mobile or (by reason of E-Mobile's
participation therein) the E-Mobile Merger or the other transactions
contemplated by this Agreement or the other Transaction Documents to which it is
a party.

    SECTION 4.26.  Complete Disclosure.  No representation or warranty of
E-Mobile which is contained in the Agreement, or in a writing furnished or to be
furnished pursuant to the Agreement contains or shall contain any untrue
statement of fact, omits or shall omit to state any fact which is required to
make the statements which are contained herein or therein, in light of the
circumstances under which they were made, not misleading. There is no fact
relating to the business, affairs, operations, conditions (financial or
otherwise) or prospects of E-Mobile which would materially adversely affect same
which has not been disclosed in the Agreement or the Exhibits which are annexed
hereto.

    SECTION 4.27.  No Defense.  It shall not be a defense to a suit for damages
for any misrepresentation or breach of covenant or warranty that E-Mobile knew
or had reason to know that any covenant, representation or warranty in the
Agreement or furnished or to be furnished to E-Mobile contained untrue
statements.


ARTICLE V
COVENANTS

    SECTION 5.1.  Conduct of Business.  Except as set forth on Section 5.1 of
the Western Power Disclosure Schedule or the E-Mobile Disclosure Schedule,
during the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, Western
Power and E-Mobile each agrees as to itself and its respective Subsidiaries
(except to the extent that the other party shall otherwise consent in writing)
to carry on its business in the usual, regular and ordinary course in
substantially the same manner as previously conducted, or, with regard to
E-Mobile, consistent with the Business Plan, to pay its debts and taxes when
due, to pay or perform its other obligations when due, and, to the extent
consistent with such business, use all reasonable efforts consistent with past
practices and policies to (i) preserve intact its present business organization,
(ii) keep available the services of its present officers and key employees and
(iii) preserve its relationships with customers, suppliers, distributors, and
others having business dealings with it. Except as expressly contemplated by
this Agreement (including the Exhibits attached hereto) or as set forth on
Section 5.1 of the Western Power Disclosure Schedule or the E-Mobile Disclosure
Schedule, and except that actions taken by Western Power and described in
Sections 5.1 (a), (e), (f) and (k) shall not require the consent of E-Mobile,
during the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Effective Time, Western
Power and E-Mobile each shall not (and shall not permit any of its respective
Subsidiaries to), without the written consent of the other party:

    (a) Accelerate, amend or change the period of exercisability of options or
restricted stock granted under any employee stock plan of such party or
authorize cash payments in exchange for any options granted under any of such
plans, except as required by the terms of such plans or any related agreements
in effect as of the date of this Agreement;

    (b) Declare or pay any dividends on or make any other distributions (whether
in cash, stock or property) in respect of any of its capital stock, or split,
combine or reclassify any of its capital

19

--------------------------------------------------------------------------------

stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of its capital stock, or purchase or
otherwise acquire, directly or indirectly, any shares of its capital stock;

    (c) Issue, deliver or sell, or authorize or propose the issuance, delivery
or sale of, any shares of its capital stock or securities convertible into or
exchangeable for shares of its capital stock, or subscriptions, rights, warrants
or options to acquire, or other agreements or commitments of any character
obligating it to issue any such shares or other convertible securities, other
than (i) the grant of options consistent with past practices to employees,
officers, directors or consultants, but in no event grant more than the total
number of authorized options available under such party's stock option plans and
(ii) the issuance of shares of Western Power Common Stock or E-Mobile Common
Stock, as the case may be, pursuant to the exercise of options or warrants
outstanding on the date of this Agreement;

    (d) Acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial equity interest in or substantial portion of the assets
of, or by any other manner, any business or any corporation, partnership or
other business organization or division, or otherwise acquire or agree to
acquire any assets (other than inventory and other items in the ordinary course
of business), except, in the case of E-Mobile, as may be consistent with the
Business Plan;

    (e) Sell, lease, license, mortgage, pledge, subject to lien, charge or
otherwise dispose of any of its properties or assets, except for transactions in
the ordinary course of business; provided, however, that in no event shall
either party enter into any agreement, option or other arrangements (including
without limitation any joint venture) involving the licensing of such party's
name or system in any foreign country, except for transactions in the ordinary
course of business;

    (f)  except in accordance with past practices and, in the case of E-Mobile,
the Business Plan, (i) increase or agree to increase the compensation payable or
to become payable to its directors, officers, employees or consultants, (ii)
grant any additional severance or termination pay to, or enter into any
employment or severance agreements with, any consultants, employees, officers or
directors (iii) enter into any collective bargaining agreement (other than as
required by law or extensions to existing agreements in the ordinary course of
business), or (iv) establish, adopt, enter into or amend any bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, trust, fund, policy or arrangement for the benefit of any directors,
officers, employees or consultants;

    (g) Amend or propose to amend its Certificate of Incorporation or Articles
of Incorporation, as the case may be, or Bylaws;

    (h) Incur any obligation or liability (absolute or contingent), including,
but not limited to, any debt or guarantee of any debt, or issue or sell any debt
securities, or guarantee any debt securities of others, except for liabilities
incurred and obligations under contracts entered in the ordinary course of
business;

    (i)  Take any action or omit to do any act that would or is reasonably
likely to result in a material breach of any provision of this Agreement or any
of the Transaction Documents to which it is a party or in any of its
representations and warranties set forth in this Agreement or any of the
Transaction Documents to which it is a party being untrue on and as of the
Closing Date;

    (j)  Make or rescind any material express or deemed election relating to
Taxes, settle or compromise any material claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
or change any of its methods of reporting income or deductions for federal
income Tax purposes from those employed in the preparation of its federal income
tax

20

--------------------------------------------------------------------------------

return for the taxable year ending July 31, 2000 with respect to Western Power,
except as may be required by applicable law;

    (k) Settle any stockholder litigation relating to the transactions
contemplated hereby; or

    (l)  Take, or agree in writing or otherwise to take, any of the actions
described in Sections (a) through (k) above.

    SECTION 5.2.  Cooperation; Notice; Cure.  Subject to compliance with
applicable law, from the date hereof until the Effective Time, each of Western
Power and E-Mobile shall confer on a regular and frequent basis with one or more
representatives of the other party to report on the general status of ongoing
operations and shall promptly provide the other party or its counsel with copies
of all filings made by such party with the SEC or with any Governmental Entity
in connection with this Agreement, the Mergers and the transactions contemplated
hereby and thereby. Each of Western Power and E-Mobile shall notify the other
of, and will use all commercially reasonable efforts to cure before the Closing
Date, any event, transaction or circumstance, as soon as practical after it
becomes known to such party, that causes or will cause any covenant or agreement
of Western Power or E-Mobile under this Agreement to be breached or that renders
or will render untrue any representation or warranty of Western Power or
E-Mobile contained in this Agreement. Each of Western Power and E-Mobile also
shall notify the other in writing of, and will use all commercially reasonable
efforts to cure, before the Closing Date, any violation or breach, as soon as
practical after it becomes known to such party, of any representation, warranty,
covenant or agreement made by Western Power or E-Mobile. No notice given
pursuant to this paragraph shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein.

    SECTION 5.3.  No Solicitation.  Western Power and E-Mobile each shall not,
directly or indirectly, through any officer, director, employee, financial
advisor, representative or agent of such party (i) solicit, initiate, or
encourage any inquiries or proposals that constitute, or could reasonably be
expected to lead to, a proposal or offer for a merger, consolidation, business
combination, sale of substantial assets, sale of shares of capital stock
(including without limitation by way of a tender offer) or similar transaction
involving such party or any of its Subsidiaries, other than the transactions
contemplated by this Agreement (any of the foregoing inquiries or proposals
being referred to in this Agreement as an "Acquisition Proposal"), (ii) engage
in negotiations or discussions with any third party concerning, or provide any
nonpublic information to any person or entity relating to, any Acquisition
Proposal, or (iii) agree to or recommend any Acquisition Proposal.

    SECTION 5.4.  Joint Proxy Statement/Prospectus; Registration Statement.  

    (a) As promptly as practicable after the execution of this Agreement,
Western Power and E-Mobile shall prepare and file with the SEC the Joint Proxy
Statement/Prospectus and will cause Parent to prepare and file with the SEC the
Registration Statement in which the Joint Proxy Statement/Prospectus will be
included as a prospectus. Western Power and E-Mobile shall use all reasonable
efforts to cause the Registration Statement to become effective as soon after
such filing as practical. The Joint Proxy Statement/ Prospectus shall include
the recommendation of the Board of Directors of Western Power in favor of this
Agreement and the Western Power Merger and the recommendation of the Board of
Directors of E-Mobile in favor of this Agreement and the E-Mobile Merger.

    (b) Western Power and E-Mobile shall make all necessary filings with respect
to the Merger under the Securities Act, the Exchange Act, applicable state blue
sky laws and the rules and regulations thereunder.

21

--------------------------------------------------------------------------------




    (c) Western Power and E-Mobile shall use their best efforts to furnish to
each other all information required for any application or other filing to be
made pursuant to the rules and regulations of any applicable law (including all
information required to be included in the Joint Proxy Statement/ Prospectus and
the Registration Statement) in connection with the transactions contemplated by
this Agreement.

    SECTION 5.5.  Nasdaq Quotation.  Western Power agrees to use its reasonable
best efforts to continue the quotation of Western Power Common Stock on the
Nasdaq Small Cap Market during the term of this Agreement.

    SECTION 5.6.  Access to Information.  Upon reasonable notice, Western Power
and E-Mobile shall each (and shall cause each of their respective Subsidiaries
to) afford to the officers, employees, accountants, counsel and other
representatives of the other, access, during normal business hours during the
period prior to the Effective Time, to all its personnel, properties, books,
contracts, commitments and records and, during such period, each of Western
Power and E-Mobile shall, and shall cause each of their respective Subsidiaries
to, furnish promptly to the other (a) a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of federal securities laws and (b) all other
information concerning its business, properties and personnel as such other
party may reasonably request. The parties will hold any such information which
is nonpublic in confidence. No information or knowledge obtained in any
investigation pursuant to this Section 5.6 shall affect or be deemed to modify
any representation or warranty contained in this Agreement or the conditions to
the obligations of the parties to consummate the Merger.

    SECTION 5.7.  Stockholders Meetings.  Western Power and E-Mobile each shall
call a meeting of its respective stockholders to be held as promptly as
practicable for the purpose of voting, in the case of Western Power, upon this
Agreement and the Western Power Merger and, in the case of E-Mobile, upon this
Agreement and the E-Mobile Merger. Subject to Sections 5.3 and 5.4, Western
Power and E-Mobile shall, through their respective Boards of Directors,
recommend to their respective stockholders approval of such matters and shall
coordinate and cooperate with respect to the timing of such meetings and shall
use their best efforts to hold such meetings on the same day and as soon as
practicable after the date hereof. Unless otherwise required to comply with the
applicable fiduciary duties of the respective directors of Western Power and
E-Mobile, as determined by such directors in good faith after consultation with
outside legal counsel, each party shall use all reasonable efforts to solicit
from stockholders of such party proxies in favor of such matters.

    SECTION 5.8.  Legal Conditions to Merger.  

    (a) Western Power and E-Mobile shall each use all reasonable efforts to (i)
take, or cause to be taken, all appropriate action, and do, or cause to be done,
all things necessary and proper under applicable law to consummate and make
effective the transactions contemplated hereby as promptly as practicable, (ii)
obtain from any Governmental Entity or any other third party any consents,
licenses, permits, waivers, approvals, authorizations, or orders required to be
obtained or made by Western Power or E-Mobile or any of their Subsidiaries in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby including, without
limitation, the Mergers, and (iii) as promptly as practicable, make all
necessary filings, and thereafter make any other required submissions, with
respect to this Agreement and the Mergers required under (A) the Securities Act
and the Exchange Act, and any other applicable federal or state securities laws
and (B) any other applicable law. Western Power and E-Mobile shall cooperate
with each other in connection with the making of all such filings, including
providing copies of all such documents to the non-filing party and its advisors
prior to filing and, if requested, to accept all reasonable additions, deletions
or changes suggested in connection therewith.

22

--------------------------------------------------------------------------------

    (b) Western Power and E-Mobile agree, and shall cause each of their
respective Subsidiaries, to cooperate and to use their respective best efforts
to obtain any government clearances required for Closing, to respond to any
government requests for information, and to contest and resist any action,
including any legislative, administrative or judicial action, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) (an "Order") that
restricts, prevents or prohibits the consummation of the Mergers or any other
transactions contemplated by this Agreement.

    (c) Each of Western Power and E-Mobile shall give (or shall cause their
respective Subsidiaries to give) any notices to third parties, and use, and
cause their respective Subsidiaries to use, all reasonable efforts to obtain any
third party consents related to or required in connection with the Mergers.

    SECTION 5.9.  Public Disclosure.  Subject to Western Power's obligations
pursuant to the securities laws, Western Power and E-Mobile shall agree on the
form and content of the initial press release regarding the transactions
contemplated hereby and thereafter shall consult with each other before issuing,
and use all reasonable efforts to agree upon, any press release or other public
statement with respect to any of the transactions contemplated hereby and shall
not issue any such press release or make any such public statement prior to such
consultation.

    SECTION 5.10.  Tax-Free Transfer.  Western Power and E-Mobile shall each use
all reasonable efforts to cause the Mergers to be treated as transfers within
the meaning of Section 351 of the Code.

    SECTION 5.11.  Affiliate Agreements.  Upon the execution of this Agreement,
Western Power and E-Mobile will provide each other with a list of those persons
who are, in Western Power's or E-Mobile's respective reasonable judgment,
"affiliates" of Western Power or E-Mobile, as the case may be, within the
meaning of Rule 144(a) (each such person who is an "affiliate" of Western Power
or E-Mobile within the meaning of Rule 144(a) is referred to as an "Affiliate")
promulgated under the Securities Act. Western Power and E-Mobile shall provide
each other such information and documents as the other party shall reasonably
request for purposes of reviewing such list and shall notify the other party in
writing regarding any change in the identity of its Affiliates prior to the
Closing Date. Western Power and E-Mobile shall each use all reasonable efforts
to deliver or cause to be delivered to each other prior to the Effective Time
from each of its Affiliates, an executed Affiliate Agreement, substantially
similar to the form attached hereto as Exhibit C, by which each Affiliate of
Western Power and each Affiliate of E-Mobile agrees to comply with the
applicable requirements of Rule 145 promulgated under the Securities Act ("Rule
145") and for the Mergers to qualify as transfers within the meaning of Section
351 of the Code (an "Affiliate Agreement"). Parent shall be entitled to place
appropriate legends on the certificates evidencing any Parent Common Stock to be
received by such Affiliates of Western Power or E-Mobile pursuant to the terms
of this Agreement, and to issue appropriate stop transfer instructions to the
transfer agent for Parent Common Stock, consistent with the terms of the
Affiliate Agreements (provided that such legends or stop transfer instructions
shall be removed, when such shares of Parent Common Stock are generally
transferable without any restrictions imposed by Rule 145, upon the request of
any stockholder that is not then an Affiliate of Parent).

    SECTION 5.12.  Nasdaq Quotation.  Western Power and E-Mobile shall cause
Parent to promptly prepare and submit an application to the Nasdaq National
Market, if Parent is eligible for such listing, or, if not so eligible, to
another national securities exchange or market to list or quote the shares of
Parent Common Stock to be issued in the Mergers and upon exercise or conversion
of Western Power Stock Options and the E-Mobile Stock Options, and shall use all
reasonable efforts to cause such shares to be approved for listing or quotation
on the Nasdaq National Market or such other exchange or market, as the case may
be, prior to the Effective Time, subject to official notice of issuance.

23

--------------------------------------------------------------------------------

    SECTION 5.13.  Stock Plans.  

    (a) Immediately prior to the Effective Time, Western Power shall have no
more than 585,000 Western Power Stock Options outstanding. At the Effective
Time, each outstanding Western Power Stock Option under the Western Power Stock
Plans and each outstanding E-Mobile Stock Option under the E-Mobile Stock Plans,
in each case whether vested or unvested, shall be deemed to constitute an option
to acquire, on the same terms and conditions as were applicable under such
Western Power Stock Option or E-Mobile Stock Option, as the case may be the same
number of shares of Parent Common Stock as the holder of such Western Power
Stock Option or E-Mobile Stock Option, as the case may be, would have been
entitled to receive pursuant to the Western Power Merger or the E-Mobile Merger,
respectively, had such holder exercised such option in full immediately prior to
the Effective Time (rounded downward to the nearest whole number), at a price
per share (rounded downward to the nearest whole cent) equal to (y) the
aggregate exercise price for the shares of Western Power Common Stock or
E-Mobile Common Stock, as the case may be, purchasable pursuant to such Western
Power Stock Option or such E-Mobile Stock Option immediately prior to the
Effective Time divided by (z) the number of full shares of Parent Common Stock
deemed purchasable pursuant to such Western Power Stock Option or E-Mobile Stock
Option, as the case may be, in accordance with the foregoing.

    (b) As soon as practicable after the Effective Time, Parent shall deliver to
the participants in the Western Power Stock Plans and the E-Mobile Stock Plans
appropriate notice setting forth such participants' rights pursuant thereto and
the grants pursuant to Western Power Stock Plans or E-Mobile Stock Plans, as the
case may be, shall continue in effect on the same terms and conditions (subject
to the adjustments required by this Section 5.13 after giving effect to the
Mergers).

    (c) Parent shall take all corporate action necessary to reserve for issuance
a sufficient number of shares of Parent Common Stock for delivery under Western
Power Stock Plans and E-Mobile Stock Plans assumed in accordance with this
Section 5.13. As soon as practicable after the Effective Time, Parent shall file
a registration statement on Form S-8 (or any successor or other appropriate
forms), or another appropriate form with respect to the shares of Parent Common
Stock subject to such options and shall use its best efforts to maintain the
effectiveness of such registration statement or registration statements (and
maintain the current status of the prospectus or prospectuses contained therein)
for so long as such options remain outstanding.

    (d) The Board of Directors of each of Western Power and E-Mobile shall,
prior to or as of the Effective Time, take all necessary actions, pursuant to
and in accordance with the terms of the Western Power Stock Plans and the
instruments evidencing the Western Power Stock Options, or the E-Mobile Stock
Plans and the instruments evidencing the E-Mobile Stock Options, as the case may
be, to provide for the conversion of the Western Power Stock Options and the
E-Mobile Stock Options into options to acquire Parent Common Stock in accordance
with this Section 5.13, and that no consent of the holders of the Western Power
Stock Options or E-Mobile Stock Options is required in connection with such
conversion.

    (e) At the Effective Time, the Parent shall adopt the stock plan (the
"Parent Stock Plan") substantially in the form attached hereto as Exhibit D,
pursuant to which a reserve of shares shall be established for the grant of
options in an amount equal to fifteen percent (15%) of the total shares
outstanding at the Effective Time. The shares reserved for issuance pursuant to
the Parent Stock Plan shall be in addition to Western Power Stock Options and
E-Mobile Stock Options outstanding, and assumed by Parent, at the Effective
Time.

    SECTION 5.14.  Brokers or Finders.  Except for 600,000 shares which Western
Power has agreed to issue to the Rubin Family Trust in connection with the
transactions contemplated hereby, each of E-Mobile and Western Power represents,
as to itself, its Subsidiaries and its Affiliates, that no agent, broker,
investment banker, financial advisor or other firm or person is or will be
entitled to any

24

--------------------------------------------------------------------------------

broker's or finder's fee or any other commission or similar fee in connection
with any of the transactions contemplated by this Agreement. Each of E-Mobile
and Western Power agrees to indemnify and hold the other harmless from and
against any and all claims, liabilities or obligations with respect to any such
fees, commissions or expenses asserted by any person on the basis of any act or
statement alleged to have been made by such party or any of its Affiliates.

    SECTION 5.15.  Private Placements.  

    (a) As soon as practical after the date hereof, and in no event later than
the Effective Date, E-Mobile shall complete a private placement of equity
securities in a gross amount not less than $6,000,000 (the "Private Placement")
from the sale of not more than 3,000,000 shares of E-Mobile Common Stock.

    (b) In addition to the sale of shares pursuant to the Private Placement,
E-Mobile shall have the right, but not the obligation, to offer and sell
additional shares of E-Mobile Common Stock (the "Additional Placement"), as
management of E-Mobile shall deem necessary to carry out its Business Plan,
through the Effective Date.

    SECTION 5.16.  Sale of Western Power Assets.  Subject to approval of the
Western Power shareholders, at the Effective Time, Western Power shall sell (the
"Western Power Asset Sale") to the "Management Purchasers" listed on Exhibit E,
and the Management Purchasers shall purchase, substantially all of the assets of
Western Power (other than cash held by Western Power) and the Management
Purchasers shall assume all of the liabilities of Western Power in accordance
with the terms of a "Asset Purchase and Sale Agreement" substantially in the
form attached hereto as Exhibit F.

    SECTION 5.17.  Post-Merger Parent Corporate Governance.  

    (a) At the Effective Time, the total number of persons serving on the Board
of Directors of Parent shall be six (unless otherwise agreed in writing by
Western Power and E-Mobile prior to the Effective Time), two of whom shall be
Western Power Directors, four of whom shall be E-Mobile Directors (as such terms
are defined below). The persons to serve initially on the Board of Directors of
Parent at the Effective Time who are Western Power Directors shall be selected
solely by and at the absolute discretion of the Board of Directors of Western
Power prior to the Effective Time; and the persons to serve initially on the
Board of Directors of Parent at the Effective Time who are E-Mobile Directors
shall be selected solely by and at the absolute discretion of the Board of
Directors of E-Mobile prior to the Effective Time. The term "Western Power
Director" means any person serving as a Director of Western Power or any of its
Subsidiaries on the date hereof who becomes a Director of Parent at the
Effective Time and any successor director appointed or elected pursuant to
Article III, Section 1 of the Bylaws of Parent; and the term "E-Mobile Director"
means any person serving as a Director of E-Mobile or any of its Subsidiaries on
the date hereof who becomes a Director of Parent at the Effective Time and any
successor director appointed or elected pursuant to Article III, Section 1 of
the Bylaws of Parent.

    (b) The officers of Parent at the Effective Time shall be selected by and at
the absolute discretion of the Board of Directors of E-Mobile.

    (c) Each of Western Power and E-Mobile shall take such action as shall
reasonably be deemed by either thereof to be advisable to give effect to the
provisions set forth in this Section 5.17, including without limitation
incorporating such provisions in the Bylaws of Parent in effect at the Effective
Time.

    SECTION 5.18.  Confidentiality Agreements and Restrictive
Covenants.  E-Mobile shall, at or prior to the Closing Date, enter into
confidentiality agreements and restrictive covenants with all employees to
protect the confidential nature of the technology and business plans and
operations of E-Mobile.

25

--------------------------------------------------------------------------------

    SECTION 5.19.  Lock-Up.  

    (a) For a period beginning on the date hereof and ending on the earlier of
(i) ninety (90) days following the closing of an underwritten public offering of
common stock by Parent, or (ii) twelve (12) months followingsix (6) months from
the Effective Time, (the "Western Power Lock-Up Period"), eighty percent (80%)
of the aggregate of (i) all shares of Western Power Common Stock held by
officers, directors and 5% shareholders of Western Power, including shares
underlying options or warrants held by the officers, directors and 5%
shareholders of of Western Power, and (ii) all shares issuable to to the
officers, directors and 5% shareholders of Western Power pursuant to the Merger,
including shares underlying options or warrants held by officers, directors or
shareholders of Western Power at the Effective Time, shall be subject to a
lock-up agreement pursuant to which each such person agrees that he/she/it will
not sell, hypothecate or otherwise transfer any such shares of Western Power
Common Stock or Parent Common Stock (the "Western Power Lock-Up Obligation").
Notwithstanding anything herein to the contrary, the Western Power Lock-Up
Obligation (x) shall not apply to any shares of Western Power Common Stock held
by, or Parent Common Stock issued to, certain shareholders pursuant to the
settlement of a law suit between those shareholders and American United Global,
Inc. under which American United Global transferred 750,000 shares of Western
Power Common Stock to the said shareholders, but (y) shall apply to 960,000
shares of Western Power Common Stock held by American United Global.

    (b) For a period ending six (6) months from the Effective Time (the
"E-Mobile Lock-Up Period"), eighty percent (80%) of all shares issuable to the
officers, directors and five percent 5% shareholders of E-Mobile pursuant to the
Merger (excluding shares issuable to persons or entities which become 5%
shareholders pursuant to purchases of securities of E-Mobile, at a price of
$5.00 per share or greater, in the Private Placement or Additional Placement
described in Section 5.15 above), including shares underlying options or
warrants held by officers, directors and 5% shareholders of E-Mobile at the
Effective Time or granted to officers or directors of E-Mobile during the
E-Mobile Lock-Up Period, shall be subject to a lock-up agreement pursuant to
which each such person agrees that he/she/it will not sell, hypothecate or
otherwise transfer any such shares of the Parent Common Stock (the "E-Mobile
Lock-Up Obligation").

    (c) In order to carry out the purposes of the Western Power Lock-Up
Obligation and the E-Mobile Lock-Up Obligation (collectively, the "Lock-Up
Obligation"), simultaneous with the execution hereof, each party subject to the
Lock-Up Obligation will enter into a Lock-Up Agreement in the form attached
hereto as Exhibit K, and all certificates evidencing shares of Parent Common
Stock which are subject to the Lock-Up Obligation shall bear a legend
prohibiting the sale of such shares during the Lock-Up Period without the prior
written consent of the Parent.




ARTICLE VI
CONDITIONS TO MERGER

    SECTION 6.1.  Conditions to Each Party's Obligation to Effect the
Mergers.  The respective obligations of each party to this Agreement to effect
the Mergers shall be subject to the satisfaction or waiver in writing by each of
E-Mobile and Western Power prior to the Effective Time of the following
conditions:

    (a)  Stockholder Approval.  This Agreement, the Western Power Merger and the
E-Mobile Merger shall have been approved in the manner required under the DGCL
by the respective holders of the issued and outstanding shares of capital stock
of Western Power and E-Mobile.

    (b)  Approvals.  Other than the filing provided for by Section 1.4, all
authorizations, consents, orders or approvals of, or declarations or filings
with, or expirations of waiting periods imposed by,

26

--------------------------------------------------------------------------------

any Governmental Entity the failure of which to file, obtain or occur is
reasonably likely to have a Western Power Material Adverse Effect or a E-Mobile
Material Adverse Effect shall have been filed, obtained or occurred.

    (c)  Registration Statement.  The Registration Statement shall have become
effective under the Securities Act and shall not be the subject of any stop
order or proceedings seeking a stop order.

    (d)  No Injunctions.  No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any order, executive order, stay, decree,
judgment or injunction or statute, rule, regulation which is in effect and which
has the effect of making the Mergers illegal or otherwise prohibiting
consummation of the Mergers.

    (e)  Consents Under Western Power Agreements.  Western Power shall have
obtained the consent or approval of any person whose consent or approval shall
be required under any agreement or instrument in order to permit the
consummation of the transactions contemplated hereby, except those of which, if
not obtained, would not, individually or in the aggregate, have (i) a Western
Power Material Adverse Effect or (ii) a material adverse effect on the business,
properties, financial condition or results of operations of Parent after the
Merger (a "Parent Material Adverse Effect").

    (f)  Consents Under E-Mobile Agreements.  E-Mobile shall have obtained the
consent or approval of any person whose consent or approval shall be required
under any agreement or instrument in order to permit the consummation of the
transactions contemplated hereby, except those which, if not obtained, would
not, individually or in the aggregate, have (i) a E-Mobile Material Adverse
Effect or (ii) a Parent Material Adverse Effect.

    (g)  Dissenters' Rights.  Holders of no more than 5% of the issued and
outstanding shares of Western Power Common Stock shall have made the demands and
given the notices required under Delaware law to assert dissenters' appraisal
rights.

    (h)  Completion of Sale of Western Power Assets.  The Western Power Asset
Sale shall have been completed and the Secured Asset Purchase Note delivered in
the manner set forth in Section 5.16 above.

    SECTION 6.2.  Additional Conditions to Obligations of Western Power.  The
obligation of Western Power to effect the Western Power Merger is subject to the
satisfaction of each of the following conditions prior to the Effective Time,
any of which may be waived in writing exclusively by Western Power:

    (a)  Representations and Warranties.  The representations and warranties of
E-Mobile set forth in this Agreement shall be true and correct as of the date of
this Agreement and (except to the extent such representations and warranties
speak as of an earlier date) as of the Closing Date as though made on and as of
the Closing Date, except for, (i) changes contemplated by this Agreement and
(ii) inaccuracies which, individually or in the aggregate, have not had and are
not reasonably likely to have a E-Mobile Material Adverse Effect (without regard
to any materiality limitations contained in any such representation or
warranty), or a material adverse effect upon the consummation of the
transactions contemplated hereby; and Western Power shall have received a
certificate signed on behalf of E-Mobile by the chief executive officer and the
chief financial officer of E-Mobile to such effect.

    (b)  Performance of Obligations of E-Mobile.  E-Mobile shall have performed
in all material respects all material obligations required to be performed by it
under this Agreement at or prior to the Closing Date, and Western Power shall
have received a certificate signed on behalf of E-Mobile by the chief executive
officer and the chief financial officer of E-Mobile to such effect.

27

--------------------------------------------------------------------------------

    (c)  Tax Opinion.  Western Power shall have received the opinion of tax
counsel to Western Power to the effect that, for Federal income tax purposes,
the Western Power Merger will be treated as a transfer within the meaning of
Section 351 of the Code (it being agreed that E-Mobile shall provide reasonable
cooperation, including the delivery of such certifications as shall be
reasonably requested, to tax counsel to Western Power to enable it to render
such opinion).

    (d)  Fairness Opinion.  The Board of Directors of Western Power shall have
received an opinion of Capitalink, L.C. to the effect that the terms of the
Mergers are fair to Western Power and its stockholders from a financial point of
view.

    (e)  Transaction Documents.  E-Mobile shall have executed each of the
Transaction Documents to which it is a party, each of which shall be in full
force and effect and legally binding against E-Mobile and no material breach by
E-Mobile shall have occurred thereunder as of the Closing Date.

    SECTION 6.3.  Additional Conditions to Obligations of E-Mobile.  The
obligations of E-Mobile to effect the E-Mobile Merger are subject to the
satisfaction of each of the following conditions prior to the Effective Time,
any of which may be waived in writing exclusively by E-Mobile:

    (a)  Representations and Warranties.  The representations and warranties of
Western Power set forth in this Agreement shall be true and correct as of the
date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date) as of the Closing Date as though made on
and as of the Closing Date, except for, (i) changes contemplated by this
Agreement and (ii) inaccuracies which, individually or in the aggregate, have
not had and are not reasonably likely to have a Western Power Material Adverse
Effect (without regard to any materiality limitations contained in any such
representation or warranty), or a material adverse effect upon the consummation
of the transactions contemplated hereby; and E-Mobile shall have received a
certificate signed on behalf of Western Power by the chief executive officer and
the chief financial officer of Western Power to such effect.

    (b)  Performance of Obligations of Western Power.  Western Power shall have
performed in all material respects all material obligations required to be
performed by it under this Agreement at or prior to the Closing Date; and
E-Mobile shall have received a certificate signed on behalf of Western Power by
the chief executive officer and the chief financial officer of Western Power to
such effect.

    (c)  Tax Opinion.  E-Mobile shall have received a written opinion from tax
counsel to E-Mobile, to the effect that each of the Mergers will be treated for
Federal income tax purposes as transfers within the meaning of Section 351 of
the Code (it being agreed that Western Power shall provide reasonable
cooperation, including the delivery of such certifications as shall be
reasonably requested, to tax counsel to E-Mobile to enable it to render such
opinion).

    (d)  Transaction Documents.  Western Power shall have duly executed each of
the Transaction Documents to which it is a party and such Transaction Documents
shall be in full force and effect and legally binding against Western Power and
no material breach by Western Power shall have occurred thereunder as of the
Closing Date.

28

--------------------------------------------------------------------------------





ARTICLE VII
TERMINATION AND AMENDMENT

    SECTION 7.1.  Termination.  This Agreement may be terminated at any time
prior to the Effective Time (with respect to Sections 7.1(b) through 7.1(g), by
written notice by the terminating party to the other party), whether before or
after approval of the matters presented in connection with the Mergers by the
stockholders of Western Power or E-Mobile:

    (a) by mutual written consent of Western Power and E-Mobile; or

    (b); by either Western Power or E-Mobile if the Mergers shall not have been
consummated by May 31, 2001 (the "Outside Date"); provided, however, that if the
Mergers shall have not been consummated by the Outside Date, the Outside Date
shall automatically be extended until July 31, 2001 (the "Extension Date")
unless both parties object in writing to such extension; provided, further,
however, that if the Mergers shall not have been consummated by the Extension
Date as a result of any action taken, or failure to act, by any governmental or
regulatory authority including, but not limited to, the withholding of, or a
delay in, any approval in connection with any aspect of the transactions which
are the subject of this Agreement, then the Extension Date shall automatically
be extended until a date which is a reasonable time subsequent to the date upon
which such governmental or regulatory action is resolved which will allow the
parties to complete the procedures required to consummate the transactions which
are the subject of this Agreement; and provided, further, however, that the
right to terminate this Agreement pursuant to this Section 7.1(b) shall not be
available to any party whose failure to fulfill any obligation pursuant to this
Agreement has been the cause of or resulted in the failure of the Mergers to
occur on or before such date; or

    (c) by either Western Power or E-Mobile if a court of competent jurisdiction
or other Governmental Entity shall have issued a nonappealable final order,
decree or ruling or taken any other nonappealable final action, in each case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Mergers; or

    (d) (i) by Western Power, if, at the E-Mobile Stockholders' Meeting
(including any adjournment or postponement thereof), the requisite vote of the
stockholders of E-Mobile in favor of the approval and adoption of this Agreement
and the E-Mobile Merger shall not have been obtained; or (ii) by E-Mobile if, at
the Western Power Stockholders' Meeting (including any adjournment or
postponement thereof), the requisite vote of the stockholders of Western Power
in favor of the approval and adoption of this Agreement and the Western Power
Merger shall not have been obtained; or

    (e) by Western Power or E-Mobile, if there has been a breach of any
representation, warranty, covenant or agreement on the part of the other party
set forth in this Agreement, which breach (i) will cause the conditions set
forth in Section 6.2(a) or (b) (in the case of termination by Western Power) or
6.3(a) or (b) (in the case of termination by E-Mobile) not to be satisfied, and
(ii) shall not have been cured within 20 business days following receipt by the
breaching party of written notice of such breach from the other party.

    SECTION 7.2.  Effect of Termination.  In the event of termination of this
Agreement as provided in Section 7.1, this Agreement shall immediately become
void and there shall be no liability or obligation on the part of Western Power,
E-Mobile, Parent or their respective officers, directors, stockholders or
Affiliates, except as set forth in Sections 7.3 and 8.3 and except that such
termination shall not limit liability for a willful breach of this Agreement;
provided that, the provisions of Sections 7.3 and 8.3 of this Agreement shall
remain in full force and effect and survive any termination of this Agreement.

29

--------------------------------------------------------------------------------

    SECTION 7.3.  Fees and Expenses.  Except as set forth in this Section 7.3,
all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, if the Mergers are not consummated; provided, however, that if the
Mergers are consummated, then, after the effective date, Western Power shall pay
for all fees and expenses incurred by E-Mobile in connection with the Mergers
and the transactions contemplated hereunder.

    SECTION 7.4.  Amendment.  This Agreement may be amended by the parties
hereto, by action taken or authorized by their respective Boards of Directors,
at any time before or after approval of the matters presented in connection with
the Mergers by the stockholders of Western Power or E-Mobile, but, after any
such approval, no amendment shall be made which by law requires further approval
by such stockholders without such further approval. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto; provided, however, that this Agreement may be amended in writing
without obtaining the signatures of Western Power, E-Mobile or Parent solely for
the purpose of adding Merger Sub 1 and Merger Sub 2 as parties to this
Agreement.

    SECTION 7.5.  Extension; Waiver.  At any time prior to the Effective Time,
the parties hereto, by action taken or authorized by their respective Boards of
Directors, may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties of the other
parties hereto contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions of the other
parties hereto contained herein. Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.


ARTICLE VIII.
MISCELLANEOUS

    SECTION 8.1.  Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time.

    SECTION 8.2.  Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed given if telecopied (which is confirmed) or
mailed by registered or certified mail (return receipt requested) to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(a)  if to Western Power, to

Western Power & Equipment Corp.
4601 N.E. 77th Avenue, Suite 200
Vancouver, Washington 98662
Attention:
Telecopy:

with a copy to

Mintz & Fraade, P.C.
488 Madison Avenue
New York, New York 10022
Attention: Frederick Mintz, Esq.
Telecopy: (212) 486-0701

30

--------------------------------------------------------------------------------

(b)  if to E-Mobile, to

E-Mobile, Inc.
c/o Michael Sanders, Esq.
Vanderkam & Sanders
440 Louisiana Street, Suite 475
Houston, Texas 77002
Telecopy: (713) 54708910

with copies to:

Vanderkam & Sanders
440 Louisiana Street, Suite 475
Houston, Texas 77002
Attention: Michael Sanders, Esq.
Telecopy (713) 547-8910

Berkman-Wechsler Law Offices
6 Wissotzky Street
Tel Aviv, 62338, Israel
Attention: Ofira Gordon
Telecopy: 011-972-3-604-5775

    SECTION 8.3.  Indemnification.  

    (a)  Indemnification by E-Mobile.  In order to induce Western Power to enter
into and perform this Agreement, E-Mobile does hereby indemnify, protect, defend
and save and hold harmless Western Power and each of its shareholders,
affiliates, officers, directors, control persons, employees, attorneys, agents,
partners and trustees and personal representatives of any of the foregoing
("Indemnified Parties"), from and against any loss resulting to any of them
from:

     (i) Any material loss, liability, cost, damage, or expense which the
Indemnified Parties may suffer, sustain or incur arising out of or due to a
breach by E-Mobile of any covenant, representation or warranty made in this
Agreement.

    (ii) Without in any manner limiting the indemnification under this Section
8.3 of this Agreement, E-Mobile shall also indemnify and save harmless each of
the Indemnified Parties from any and all damages, losses, settlement,
obligations, liabilities, claims, actions or causes of actions, encumbrances,
fines, penalties, and costs and expenses suffered, sustained, incurred or
required to be paid by any Indemnified Party (including without limitation, fees
and disbursements of attorneys, engineers, laboratories, contractors and
consultants) because of, or arising out of or relating to any "Environmental
Liabilities" (as defined below) in connection with E-Mobile and/or activities of
E-Mobile, including, but not limited to, any land, building facilities and
improvements owned or in any manner used by E-Mobile or in connection with
E-Mobile and activities which occurred or arise out of an act, transaction or
occurrence prior to the execution of this Agreement. For purposes of the
indemnification set forth in this Section 8.3 of this Agreement, "Environmental
Liabilities" shall include the cost and liabilities with respect to the
presence, removal, utilization, generation, storage, transportation, disposal or
treatment of any hazardous materials or any release, spill, leak, pumping,
pouring, emitting, emptying, discharge, injection, escaping, leaching, dumping
or disposing into the environment (air, land or water) of any Hazardous
Materials, as defined under applicable state and federal environmental laws
(each a "Hazardous Materials Release") including, without limitation, cleanups,
remedial and response actions, remedial investigations and feasibility studies,
permits

31

--------------------------------------------------------------------------------

and licenses required by or undertaken in order to comply with the requirements
of, any federal, state or local law, regulation agency or court, any damages for
injury to person, property or natural resources, claims of governmental agencies
or third parties for cleanup costs and costs of removal, discharge and
satisfaction of all liens, encumbrances and restrictions of the real property,
buildings and improvements owned by or used by E-Mobile relating to the
foregoing. Hazardous Materials Release shall also include by means of any
contamination, leaking, corrosion or rupture of or from underground or above
ground storage tanks, pipes or pipelines.

    (iii) The indemnification, which is set forth in this Section 8.3 of this
Agreement shall be deemed to include not only the specific liabilities or
obligation with respect to which such indemnity is provided, but also all
reasonable costs, expenses, counsel fees, and expenses of settlement relating
thereto, whether or not any such liability or obligation shall have been reduced
to judgment.

    (b)  Indemnification by Western Power.  In order to induce E-Mobile to enter
into and perform this Agreement, Western Power does hereby indemnify, protect,
defend and save and hold harmless E-Mobile and each of its shareholders,
affiliates, officers, directors, control persons, employees, attorneys, agents,
partners and trustees and personal representatives of any of the foregoing
("Indemnified Parties"), from and against any loss resulting to any of them
from:

     (i) Any material loss, liability, cost, damage, or expense which E-Mobile
may suffer, sustain or incur arising out of or due to a breach by Western Power
of any covenant, representation or warranty made in this Agreement.

    (ii) Without in any manner limiting the indemnification under this Section
8.3 of this Agreement, Western Power shall also indemnify and save harmless each
of the Indemnified Parties from any and all damages, losses, settlement,
obligations, liabilities, claims, actions or causes of actions, encumbrances,
fines, penalties, and costs and expenses suffered, sustained, incurred or
required to be paid by any Indemnified Party (including without limitation, fees
and disbursements of attorneys, engineers, laboratories, contractors and
consultants) because of, or arising out of or relating to any Environmental
Liabilities in connection with Western Power and/or activities of Western Power,
including, but not limited to, any land, building facilities and improvements
owned or in any manner used by Western Power or in connection with Western Power
and activities which occurred or arise out of an act, transaction or occurrence
prior to the execution of this Agreement. For purposes of the indemnification
set forth in this Section 8.3 of this Agreement, "Environmental Liabilities"
shall include the cost and liabilities with respect to the presence, removal,
utilization, generation, storage, transportation, disposal or treatment of any
hazardous materials or any release, spill, leak, pumping, pouring, emitting,
emptying, discharge, injection, escaping, leaching, dumping or disposing into
the environment (air, land or water) of any Hazardous Materials (each a
"Hazardous Materials Release") including, without limitation, cleanups, remedial
and response actions, remedial investigations and feasibility studies, permits
and licenses required by or undertaken in order to comply with the requirements
of, any federal, state or local law, regulation agency or court, any damages for
injury to person, property or natural resources, claims of governmental agencies
or third parties for cleanup costs and costs of removal, discharge and
satisfaction of all liens, encumbrances and restrictions of the real property,
buildings and improvements owned by or used by Western Power relating to the
foregoing. Hazardous Materials Release shall also include by means of any
contamination, leaking, corrosion or rupture of or from underground or above
ground storage tanks, pipes or pipelines.

32

--------------------------------------------------------------------------------

    (iii) The indemnification, which is set forth in this Section 8.3 of this
Agreement shall be deemed to include not only the specific liabilities or
obligation with respect to which such indemnity is provided, but also all
reasonable costs, expenses, counsel fees, and expenses of settlement relating
thereto, whether or not any such liability or obligation shall have been reduced
to judgment.

    (c)  Third Party Claims.  If any demand, claim, action or cause of action,
suit, proceeding or investigation is brought against an Indemnified Party for
which the Indemnified Party intends to seek indemnity from the other party
hereto (the "Indemnifying Party"), then the Indemnified Party within twenty-one
(21) days following such Indemnified Party's receipt of such demand or claim,
shall notify the Indemnifying Party which notice shall contain a reasonably
thorough description of the nature and amount of the claim of indemnification
(the "Claim Notice"). The Indemnifying Party shall have ten (10) days from
receipt of the Claim Notice sent pursuant to Section 8.2 of this Agreement to
exercise its option to undertake, conduct and control the defense of such claim
or demand. Such option to undertake, conduct and control the defense of such
claim or demand shall be exercised by notifying the Indemnified Party pursuant
to Section 8.2 of this Agreement within such ten (10) day period. The failure of
the Indemnified Party to notify the Indemnifying Party of any such demand,
claim, action or cause of action, suit, proceeding or investigation shall not
relieve the Indemnifying Party from any liability which the Indemnifying Party
may have under this Section 8.3 of this Agreement except to the extent such
failure to notify the Indemnifying Party prejudices the Indemnifying Party. The
Indemnified Party shall use all reasonable efforts to assist in the vigorous
defense of such matters. All costs and expenses incurred by the Indemnified
Party in defending such third party claims shall be paid by the Indemnifying
Party. If the Indemnified Party desires to participate in any such defense or
settlement, it may do so at its sole cost and expense (it being understood that
the Indemnifying Party shall be entitled to control the defense). The
Indemnified Party shall not settle any such claim. If the Indemnifying Party
does not elect to control the defense of any such claim or demand, the
Indemnified Party shall be entitled to undertake, conduct and control the
defense of such claim or demand; provided that the Indemnifying Party shall be
entitled, if it so desires, to participate therein (it being understood that in
such circumstances, the Indemnified Party shall be entitled to control the
defense). Regardless of which party has undertaken to defend any claim, the
Indemnifying Party may not without the prior written consent of the Indemnified
Party, settle, compromise or offer to settle or compromise any such claim or
demand; provided however, that if any settlement would result in the imposition
of a consent order, injunction or decree which would restrict the future
activity or conduct of the Indemnified Party, the consent of the Indemnified
Party shall be a condition to any such settlement. Notwithstanding the foregoing
provisions of this Section 8.3 of this Agreement, as a condition to the
Indemnifying Party either having the right to defend the subject claim, or
having control over settlement as indicated in the immediately proceeding
sentence, the Indemnifying Party shall execute an agreement in the form which is
annexed hereto as Exhibit J, acknowledging its liability for indemnification
pursuant to Section 8.3 of this Agreement. Whether the Indemnifying Party shall
control and assume the defense of such claim or demand or only participate in
the defense or settlement of any such claim or demand, the Indemnified Party
shall give the Indemnifying Party and its counsel access, during normal business
hours, to the relevant business records and other documents, and shall permit
them to consult with the employees and counsel of the Indemnified Party.

    (d)  General.  Nothing which is contained in Section 8.3 of this Agreement
shall be construed as liquidated damages for any breach under this Agreement. In
addition, there is no obligation to elect any remedy which is set forth in this
Section 8.3 of this Agreement; moreover, resort to such remedy shall not be
construed to be a waiver of any other rights or remedies for damages or
otherwise.

33

--------------------------------------------------------------------------------

    SECTION 8.4.  Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words "include,"
"includes" or "including" are used in this Agreement they shall be deemed to be
followed by the words "without limitation." The phrase "made available" in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available. The
phrases "the date of this Agreement", "the date hereof," and terms of similar
import, unless the context otherwise requires, shall be deemed to refer to
November 1, 2000.

    SECTION 8.5.  Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

    SECTION 8.6.  Entire Agreement; No Third Party Beneficiaries.  This
Agreement and all documents and instruments referred to herein (a) constitute
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and thereof, and (b) except as provided in Section 8.3, are not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder. Each party hereto agrees that, except for the representations and
warranties contained in this Agreement, neither Western Power nor E-Mobile makes
any other representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its officers, directors,
employees, agents, financial and legal advisors or other representatives, with
respect to the execution and delivery of this Agreement or the transactions
contemplated hereby, notwithstanding the delivery or disclosure to the other or
the other's representatives of any documentation or other information with
respect to any one or more of the foregoing.

    SECTION 8.7.  Governing Law.  This Agreement shall be governed and construed
in accordance with the laws of the State of New York without regard to any
applicable conflicts of law.

    SECTION 8.8.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

    IN WITNESS WHEREOF, Western Power, E-Mobile and Parent have caused this
Agreement to be signed by their respective duly authorized officers as of the
date first written above.

WESTERN POWER & EQUIPMENT CORP.   E-MOBILE, INC.  
By:  
/s/ CHARLES DEAN MCLAIN   

--------------------------------------------------------------------------------

Its: Chairman of the Board and
Chief Executive Officer  
   
By:  
/s/ NECHEMIA DAVIDSON    

--------------------------------------------------------------------------------

Its: Chairman of the Board of Directors  
   
   
   
E-MOBILE HOLDINGS, INC.  
   
   
   
By:  
/s/ NECHEMIA DAVIDSON    

--------------------------------------------------------------------------------

Its: Chairman of the Board of Directors

34

--------------------------------------------------------------------------------



QUICKLINKS

TABLE OF CONTENTS
EXHIBITS
TABLE OF DEFINED TERMS
AGREEMENT AND PLAN OF REORGANIZATION AND MERGER
ARTICLE I. THE MERGERS
ARTICLE II. CONVERSION OF SECURITIES
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF WESTERN POWER
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF E-MOBILE
ARTICLE V COVENANTS
ARTICLE VI CONDITIONS TO MERGER
ARTICLE VII TERMINATION AND AMENDMENT
ARTICLE VIII. MISCELLANEOUS
